                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 1 of 45
In the District Court of the United States of America
Original Jurisdiction, Original Venue, Original Law Form
Private Side in Plenary Equ ity
In Camera
Case#
Under, and out of, the authority of absolute necessity.

Amanda Lee Thompson
 86 Packard Road Orange Massachusetts (01364),
 Real-woman, Living Soul in fact, Secured Party in fact, Real -Party-in-Interest in fact, Holder-in-Due-Course in fact,
Granter in fact, Bailor in fact, Administrator in fact, Creditor in fact, Custodian in fact, Executor in fact, Beneficiary in fact,
Heir of the Creator in fact
V
STATE OF MASSACHUSETTS aka/dba State of Massachusetts aka/dba UNKNOWN, foreign entity, trustee, any and all
derivatives, appellations, identifiers, numbers and their combinations, letters and their combinations, abbreviations,
idem sonans and/or all other legal, financial and managerial forms and formats of any nature, shape, cause and kind,
and any and all variations and combinations thereof, any and all corporate, mil itary, commercial, civil, political, social,
ecclesiastical and other ent ities of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all creations and liabilities by, of, through and from of any nature, shape, cause, kind,
form and format, and any and all variations and combinations thereof, any and all political subdivisions and
instrumentalities of any nature, shape, cause kind, form and format, and any and all variations and combinations
thereof, any and all capacities, characters, conditions, status, standings, jurisdictions, venues and law forms of any
nature, shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all agents,
assigns, successors, principals, beneficiaries, employees, officers, cont ractors, franchisees, licensees, members, et
cetera, of any nature, shape, cause, kind, form and format, and any and all variations and combination s thereof, any and
all trusts, structures, hierarchies, systems, networks, regimes and any and all other limits and construct s of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all of the
aforementioned both known and unknown, any and all of the aforementioned both perceived and unperceived, and any
and all variations and combinations of the aforementioned, without lim itation, private for profit entities providing quasi-
governmental and other goods and services purporting to be lawful government, also referred to as defendant.
                        Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 2 of 45
By, under and through Plenary Immunity and Indemnity, Without Prejudice, Without Recourse

By, under and through the absolute authority of Necessity and Emergency
Notice to Agent is Notice to Principal, Notice to Principal is Notice to Agent

Judicial and Other Notice, Cognizance and Action Necessary and Required based upon the following, to wit:

There exists no explicit authority within Article three, section two of the Constitution for the United States of America c1819 for an altering of due process and the
procedures thereof as practiced for millennia by man under the absolute authority of the Doctrine of Customs, which was acknowledged by the alleged Congress in
their purported "An Act to establish the Judicial Courts of the United States" at section 32. By, under and pursuant to the Doctrine of Delegated Authority a delegated
authority cannot in turn be delegated . Therefore, Rules Enabling Act (ch. 651, Pub.L. 73-415, 48 Stat. 1064, enacted June 19, 1934, 28 U.S.C. § 2072) and any acts
emanating therefrom, thereof and thereto was/were null and void at the moment of inception, not voidab le. To attempt to enforce it upon those that do not consent
to it is an act of an overthrowing the Constitution for the United States of America c1819, by, through and under which you as a Justice and/or Judge may possess and
exercise authority at all.

The UNITED STATES DISTRICT COURT you are currently proclaiming to operate as, and under, along with registered businesses at each same business address also
shows operations of HONORABLE FIRST MIDDLE LAST names, and derivatives thereof, in operation as well, has zero Constitutional foundation . This to a normal man
would mean that these entities are masquerading as a Government operation with full intent to defraud at minimum, as well as sanction ing crimes such as
kidna pping and unlawful imprisonment with no absolute right to do so. Add on top of that a system of extortion, especially considering that the alleged CONGRESS
appropriates funds for your operations.

The FEDERAL RULES OF CIVIL PROCEDURE are se lf-evid ent evidence that, by its own admission therein, all Jurisdictions permitted under Article 3 section 2 of the
Constitution for the United States of America c1819 are blended into one form. The mere fact that the COURTS continue to proclaim that men need to follow these
so-called rules shows full intention to defraud, as wel l as a conspiracy to overthrow the Republican form of government sanctioned by the People in 1819.

 Consent is hereby explicitly removed by my-self as I refuse to aid and abet in the acts you appear to be attempting to bring to rea lity. If you persist in such acts I
would be forced, pursuant to Misprision of Felony, to make the same known to the Judge Advocate General by, under and pursuant to International Treaties wh ich
clearly grant the authority to correct the situation .

The cover page of my interface with you clearly denotes that it is in the character, capacity, condition, status and standing of a District Court of the United States of
America by, under and pursuant to the Constitution for the United States of America c1819 and the Original Jurisdiction, Venue and Law Form thereof. It also shows
my characters, capacities, conditions, status and standing and explicitly denotes the same. Co nstructio ns [of written instru ments] are t o be ma de liberally, on account
of th e simpl icity of t he laity, [or comm on people,] in order th at the t hi ng [or subject-matt er] may rather have effect t han perish, [or become void .] Co. Litt. 36a;
Broom, Max. 540.

Govern yourself accordingly.

Any and all documents, papers, writings, digital data, tangible mediums and tangible items made and executed by the Undersigned are hereby restated in their
entirety, and incorporated herein, as if set forth in full as an integral part of these matters and Creation Wide Public Record for all of Creation to rely upon;

Any and all digital data discs and/or other tangible mediums and items, whether filed now or in the future, are hereby restated in their entirety, and incorporated
herein, as if set forth in full as an integral part of these matters and Creation-Wide Public Record for all of Creation to rely upon;

The Undersigned does hereby give present, past and future notice of corrections of any manual and/or automated filing systems and procedures which alter, or
attempt to alter, unlawfully or not, my real-man Living Soul Heir and Beneficiary capacities, co ndition s, characters, status, standings and/or my Lawful Jurisdiction,
Ven ue and Law Form, without limitation, ab initio, nunc pro tune, in perpetuity, w ithout recourse, without prejudice;

The Undersigned does hereby give present, past and future notifications of correction s of any manual and/or automated filing systems and procedures which alter, or
attempt to alter, unlawfully or not, the defendants and/or their status, standings, capacities, characters, conditions in any way, shape, form and/or facet, without
limitation, ab initio, nunc pro tune, in perpetuity, without reco urse;

Any omission of any possible issue, matter, right, defense, process and/or procedure, or any other term of art describing, demonstrating and/or utilized to mean the
same, is explicitly reserved .

Any omission is not a waiver thereof.

A copy, facsimile and digita l scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

The Undersigned is not a guarantor, acceptor, accommodati ng party, debtor, surety or any other term of art describing, demonstrating and/or utilized to mean the
same, to and/or for anything Creation-Wide, by the explicit notice.

The Undersigned reserves the right to amend, enhance and/or delete from this document and writing at any t ime and any place the need arises, by explicit
reservation.

The Undersigned reserves the right to define all words and letter combinations contained herein; and further, reserves the right to interpret and construct the intent
thereof, will full finality, by explicit reservation .

The Undersigned does hereby knowingly, willingly, intelligently and intentionally declare and affirm that the foregoing is true, accurate and complete, the truth,
whole truth and nothing but the truth, to the best of my know ledge and ability, so help me Creator.


Page 1 of 2
                        Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 3 of 45
By, under and through Plenary Immunity and Indemnity, Without Prejudice, Without Recourse

The Undersigned, under full liability and complete tran spare ncy, does hereby knowingly, willingly, intelligently and intentiona lly Affirm, Declare, Procla im and Publish
that this set of documents and tangible mediums are hereby absolutely and duly affirmed, authorized, declared, stated, made, issued, certified, confirmed, ratified,
verified, executed, noticed, re-affirmed, re-aut horized, re-declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified , re-verified and re-noti ced, absolutely
and duly perfected, protected and secu red in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without recourse, without prejudice,
under the pena lties of false witness, to the best of my knowledge and ability, governed by, and under, the Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intell igently and intentionally caused my autograph to beco me affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation .

On the eighth day of February, in the Year of our Creator two thou sand nineteen.

NON-TRANSFERABLE



Heir of the Creator, Rea l-woman Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest , Granter, Bailor, Admi nistrator, Creditor, Cu stodia n,
Beneficiary; All rights, privileges, freedoms and immunities are hereby cla imed, reserved and exercised, without limitation, without prejudice, w ithout recourse .




Page 2 of 2
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 4 of 45
                                                Declaratory Judgment(s)

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice to agent.



I, Amanda Lee Thompson, being of plenary capacity, character, condition, stand ing, status and responsibi lity, sui juris,
under full liability and complete transparency, do by these Presents, Aver, Affirm, Declare, Notice, Proclaim and Publish
the following, to wit:

I, Amanda Lee Thompson, deny that the defendant(s) possess document(s), paper(s), digital data, tangible medium(s)
and/or other tangible item(s), in the care, custody and control thereof, and further deny that any and all exist at all,
which would demonstrate and prove Amanda Lee Thompson, a real woman, Living Soul, is a knowing, willingly,
intentional and intelligent party and/or signatory to any social, public, civil, quasi-public, political, private, commercial,
ecclesiastical, military, universal and/or other compact, agreement, covenant, contract, et cetera, and any and all
combinations and variations of the aforementioned, which can be demonstrated to operate to confer any actual and
factual controlling, insurable, lawful, legal, private, public, quasi-public, equitable, political, commercial, social, civil,
corporate, international, universal, quantum, spiritual, administrative, Talmudic, Babylonian, ecclesiastical, military,
beneficial, admiralty/maritime, statutory, pecuriniary, managerial, regulatory and/or any and all other interest, share,
title, authority, relationship, jurisdiction, venue, et cetera, of any nature, shape, cause, kind, form and format, and any
and all variations and combinations of the aforementioned, without limitation, in and/or over my physical, spirit and/or
soul being(s) and representation(s) thereof, of any nature, kind, cause, shape, form and format, and any and all
variations and combinations thereof, without lim itation, my cestui que vie trust, estate, any and all othe r trusts and
constructs, and any and all sub and/or constructive trusts and constructs thereof, any and all thereto, therefrom,
therewith and thereof Amanda Lee Thompson, without limitation, any and all property and assets of any nature, kind,
and form, and my share, as Heir of the Creator, of the Creator's Creation, without limitation, in any nature, way, cause
and/or kind to the benefit of the defaulted and dishonored defendant(s).
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 5 of 45


                                                     Remedy/ Relief

Declaratory Judgment)s) consisting of the following facts and truths, to wit:

The defendant(s) possess absolutely no document(s), paper(s), digital data, tangible medium(s), and/or tangible item(s),
nor did any ever exist, wh ich demonstrate and prove that Amanda Lee Thompson, a real woman, Living Soul, is/was a
willing, knowing, intelligent and intentional party and/or signatory to any social, public, private, commercial,
ecclesiastical, military, universal and/or other compact, agreement, covenant, contract, et cetera, any and all
combinations and variations of the aforementioned, which can be demonstrated to operate to confer any actual and
factual controlling, insurable, lawful, legal, private, public, quasi-public, equitable, political, commercial, social, civil,
corporate, international, universal, quantum, spiritual, administrative, Talmudic, Babylonian, ecclesiastical, military,
beneficial, admiralty/maritime, statutory, pecuniary, managerial, regulatory and/or any and all other interest, share,
title, authority, relationship, jurisdiction, venue, et cetera, of any nature, shape, cause, kind, form and format, and any
and all possible variations and combinations of all of the aforementioned, without limitation, in and/or over my physical,
spirit and soul being(s) and representation(s) thereof, of any nature, shape, cause, kind, form and format, and any and
all variations and combinations thereof, without limitations, my cestui que vie trust, estate, any and all other trusts and
constructs, and any and all sub and/or constructive trusts and constructs thereof, any and all thereto, therefrom,
therewith and thereof Amanda Lee Thompson, without limitation, any and all property and assets of any nature, kind,
and form, and my share, as Heir of the Creator, of the Creator's Creation, without limitation, in any way, nature, cause,
kind, shape, form and format to the benefit of the defaulted and dishonored defendants.

Further, being as such, none of the defendants have, possess nor can exercise and/or utilize authority and/or
jurisdiction, et cetera, of any nature, cause, kind, form and format, and any and all variations and combinations thereof,
without limitation, over and/or against the real woman, Living Soul, Amanda Lee Thompson, at any place and at any
time within the Creator's Creation, ab initio, nunc pro tune, in perpetuity.

I reserve the right to amend, enhance and/or delete from this document and tangible medium at any time, by explicit
reservation.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary fina lity, by explicit reservation.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the
foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge
and ability, so help me Creator.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and
Publish that this document and tangible medium is hereby absolutely and duly affirmed, authorized, declared, stated,
made, issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-
stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected,
protected and secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without
recourse, without prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by,
and under, the Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation .
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 6 of 45

On the Eighth day of February, in the Year of my Lord Jesus Christ, two thousand nineteen.

Heir of The Creator; Real Woman, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor,
Bailor, Adm inistrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
claimed, reserved and exercised, without limitation, without prejudice, without recourse .
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 7 of 45
                                                      Authorities

Genesis 1:26 - And God said, Let us make man in our image, after our likeness: and let them have dom inion over the fish
of the sea, and over the fowl of the air, and over the cattle, and over all the earth, and over every creeping thing that
creepeth upon the earth.
Genesis 1:28 - And God blessed them, and God said unto them, Be fru itful, and multiply, and replenish the earth, and
subdue it: and have dominion over the fish of the sea, and over the fowl of the air, and over every living thing that
moveth upon the earth.
Genesis 2:7 - And the Lord God formed man of the dust of the ground, and breathed into his nostrils the breath of life;
and man became a Living Soul;
Genesis 2:24 - Therefore shall a man leave his father and his mother, and shall cleave unto his wife : and they shall be
one flesh .

Exodus 3:14 - And God sa id unto Moses, I AM THAT I AM ; and he said, Thus shalt thou say unto the Ch ildren of Israel, I
AM hath sent me unto you .
Exodus 6:2-3 - And God spake unto Moses, and said unto him, I am the Lord;
And I appeared unto Abraham, unto Isaac, and unto Jacob, by the name of God Almighty, but by my name Jehovah was I
not known to them.

Psalm 36:9 - For with thee is the foundation of life: in thy light shall we see light.
Psalms 82:6 - I have said, Ye are gods; and all of you are children of the most High.
Psalm 83:18 - That men may know that thou, whose name alone is Jehovah, art the most High over all the earth .

2 Timothy 2:3-4 - Thou therefore endure hardness, as a good soldier of Jesus Ch ri st.
No man that warreth entangleth himself with the affairs of this life; that he may please Him who hath chosen him to be
a soldier.

St. John 8:32 - And ye shall know the truth, and the truth shall make you free .
St. John 8:44 - Ye are of your father the devil, and the lusts of your father ye will do. He was a murderer from the
beginning, and abode not in the truth, because there is no truth in him . When he speaketh a lie, he speakethof his own:
for he is a liar, and the father of it.
St. John 8:58 -Jesus said unto them verily, verily, I say unto you, before Abraham was, I AM.

Ezekiel 44:24 -And in controversy they shall stand in judgment; and they shall judge it according to my j udgments; and
thy shall keep my laws and my statutes in all mine assemblies; and they shall hallow my sabbaths.
Judges 17:6- In those days there was king in Israel, but every man did that which was right in his own eyes.

I Corinthians 3:16-17 - Know ye not that ye are the temple of God, and that the Spirit of God dwelleth in you?
If any man shall defile the temple of God, him shall God destroy; for the temple of God is holy, which t emple ye are.
I Corinthians 6:1-10 - Dare any of you, having a matter against another, go to law before the unjust, and not before the
saints?
Do ye not know that the sa ints shall j udge the world? and if the world shall be judged by you, are ye unworthy to judge
the smallest matters?
Know ye not that we shall judge angels? how much more things that pertain to this life?
If then ye have judgments of things pertaining to this life, set them to judge who are least esteemed in t he church .
I speak to your shame. Is it so, that there is not a wise man among you? no, not one that shall be able to judge between
his brethren?
But brother goeth to law with brother, and that before the unbel ievers .

Page 1 of 15
                                                                      Certified true, accurate and complete
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 8 of 45
Now therefore there is utterly a fault among you, because ye go to law one with another. Why do ye not rather take
wrong? why do ye not rather suffer yourselves to be defrauded?
Nay, ye do wrong, and defraud, and that your brethren.
Know ye not that the unrighteous shall not inherit the kingdom of God? Be not deceived : neither fornicators, nor
idolaters, nor adulterers, nor effeminate, nor abusers of themselves with mankind,
Nor thieves, nor covetous, nor drunkards, nor revilers, nor extortioners, shall inherit the kingdom of God .
I Corinthians 6:17 - But he that is joined unto the Lord is one spirit.
I Corinthians 6:19-20 - What? Know ye not that your body is the temple of the Holy Ghost which is in you, which ye have
of God, and ye are not your own?
For ye are bought with a price: Therefore glorify God in your body, and in your spirit, which are God's.
I Corinthians 15:45 - And so it is written, the first man Adam was made a Living Soul; The last Adam was made a
quickening spirit.

Acts 5:29 - Then Peter and the other apostles answered and said, we ought to obey God rather than men.
Acts 10:34-35 - Then Pete r opened his mouth, and said, of a truth I perceive that God is no respecter of persons: But in
every nation he that feareth him, and worketh righteousness, is accepted with him.
Acts 22:28 -And the chief captain answered, with a great sum obtained I this freedom; And Paul said, But I was
freeborn .

Romans 8:14-17 - For as many as are led by the Spirit of God, they are the sons of God.
For ye have not received the Spirit of adoption, whereby we cry, Abba, Father.
The Spirit itself beareth witness with our spirit, that we are the children of God:
And if children, then heirs; heirs of God and joint-heirs with Christ; if so be that we suffer with him, that we may also be
glorified together.
Romans 12:1-2 - I beseech you therefore, brethren, by the mercies of God, that ye present your bodies a living sacrifice,
holy, acceptable unto God, which is your reasonable service .
And be not conformed to this world: but be ye transformed by the renewing of your mind, that ye may prove what is
that good, and acceptable, and perfect, will of God.
Romans 13:8-10 - Owe no man anything, but to love one another: for he that loveth another hath fulfilled the law.
For this, Thou shalt not commit adultery, Thou shalt not kill, Thou sha lt not covet, Thou shalt not steal, Thou shalt not
bear false witness, Thou shalt not covet; and if there be any other commandment, it is briefly comprehended in this
saying, namely, Thou shalt love thy neighbor as thyself. Love worketh no ill to his neighbor: therefore love is the fulfilling
of the law.

Ephesians 2:2 - Wherein in time past ye walked according to the course of this world, according to the prince of the
power of the air, the spirit that now worketh in the children of disobedience :
Ephesians 2:18-19 - For through Him we both have access by one Spirit unto the Father.
Now therefore ye are no more strangers and foreigners, but fellow citizens with the saints, and of the household of God.
Ephesians 3:6 - That the Gentiles should be fellowheirs, and of the same body, and partakers of his promise in Christ by
the gospel:
Ephesians 4:6 - One God and Father of All, who is above all, and through all, and in you all.
Ephesians 4:14 - That we henceforth be no more children, tossed to and fro; and carried about with every wind of
doctrine, by the sleight of men, and cunning craftiness, whereby they lie in wait to deceive.

James 2:8 - If ye fulfil the royal law according to the scripture, thou shalt love thy neighbor as thyself, ye do well.
James 4:4 - Ye adulterers and adultresses, know ye not that the friendship of the world is enmity with God? Whosoever
therefore will be a friend of the world is the enemy of God?
James 4:12 - There is one lawgiver, who is able to save and to destroy: who art thou that judgest another?


                                                                                                                 ~
Page 2 of 15
                                                                         Certified true, accurate and complete
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 9 of 45
James 5:12 - But above all things, my brethren, swear not, neither by Heaven, neither by the earth, neither by any other
oath: but let your yea by yea; and your nay, nay; lest ye fall into condemnation .

St. Luke 6:31-And as ye would that men should do to you, do ye to them likewise.
St. Luke 16:13 - No servant can serve two masters: for either he will hate the one, and love the other, or else he will
hold to the one, and despise the other; Ye cannot serve God and mammon.
St. Luke 19:8 -And Zacchaeus stood, and said unto the Lord: Behold, Lord, the half of my goods I give to the poor; and if
I have taken anything from any man by false accusation, I restore him fourfold .

Galatians 3:26-29 - For ye are all the children of God by faith in Jesus Christ.
For as many of you as have been baptized into Christ have put on Christ;
There is neither Jew nor Greek, there is neither bond nor free, there is neither male nor female, for ye are all one in
Christ Jesus.
And if ye be Christ's, then are ye Abraham's seed, and heirs according to the promise.
Galatians 4:6-7 -And because ye are sons, God hath sent forth the Spirit of His Son into your hearts, crying, Abba,
Father.
Wherefore thou art no more a servant, but a son; and if a son, then an Heir of God through Christ.
Galatians 5:1 - Stand fast therefore in the liberty wherewith Christ hath made us free, and be not entangled again with
the yoke of bondage.
Galatians 5:14 - For all the law is fulfilled in one word, even in this; Thou shalt love thy neighbors as thyself.

I Thessalonians 4:6 - That no man go beyond and defraud his brother in any matter: because that the Lord is the
avenger of all such, as we also have forewarned you and testified.

I John 3:1-2 - Behold, what manner of love the Father hath bestowed upon us, that we should be called the sons of God:
therefore the world knoweth us not, because it knew Him not.
Beloved, now are we the sons of God, and it doth not yet appear what we shall be: but we know that, when He shall
appear, we shall be like Him; for we shall see Him as He is .
I John 2:15 - Love not the world, neither the things that are in the world. If any man love the world, the love of the
Father is not in him .
I John 3:23-24 -And this is his commandment, That we should believe on the name of his Son Jesus Christ, and love one
another, as he gave us commandment.
And he that keepeth His Commandments dwelleth in Him, and He in him. And hereby we know that He abideth in us, by
the Spirit which He hath given us.
I John 4:7-8 - Beloved, let us love one another: for love is of God; and every one that loveth is born of God, and knoweth
God. He that loveth not knoweth not God, for God is love.
I John 4:12-13 - No man hath seen God at any time. If we love one another, God dwelleth in us, and His love is perfected
in us. Hereby know we that we dwell in Him, and He in us, because He hath given us of His Spirit.
I John 4:16 -And we have known and believed the love that God hath to us. God is love; and he that dwelleth in love
dwelleth in God, and God in him.

II Corinthians 3:17 - Now the Lord is that Spirit: and where the Spirit of the Lord is, there is liberty.
II Corinthians 5:20 - Now then we are ambassadors for Christ, as though God did beseech you by us: we pray you in
Christ's stead, be ye reconciled to God.
II Corinthians 6:16 - And what agreement hath the temple of God with idols? for ye are the temple of the living God; as
God hath said, I will dwell in them, and walk in them; and I will be their God, and they shall be my people.
II Corinthians 6:18 -And will be a Father unto you, and ye shall be my sons and daughters, saith the Lord Almighty.


Page 3 of 15
                                                                      Certified true, accurate and complete __?tf=
                                                                                                              ..........,,___
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 10 of 45
II Corinthians 13:1 - This is the third time I am coming to you. In the mouth of two or three witnesses shall every word be
established .

Matthew 5:34-37 - But I say unto you, Swear not at all; neither by heaven; for it is God's throne:
Nor by the earth; for it is his footstool : neither by Jerusalem; for it is the city of the great King.
Neither shalt thou swear by thy head, because thou canst not make one hair wh ite or black.
But let your communication be, Yea, yea; Nay, nay: for whatsoever is more than these cometh of evil.
Matthew 7:1-2 - Judge not, that ye be not judged .
For with what judgment ye judge, ye shall be judged : and with what measure ye mete, it shall be measured to you again.
Matthew 19:4-6 - And he answered and said unto them, Have ye not read, that he which made them at the beginning
made them male and female,
And said, For this cause shall a man leave father and mother, and shall cleave to his wife: and they twa in shall be one
flesh?
Wherefore they are no more twain, but one flesh . What therefore God hath joined together, let not man put asunder.

Hebrews 13:4 - Marriage is honourable in all, and the bed undefiled: but whoremongers and adulterers God will judge.

Proverbs 1:22 - How long, ye simple ones, will ye love simplicity? and the scorners delight in their scorn ing, and fools
hate knowledge?
Proverbs 11:15 - He that is surety for a stranger shall smart fo r it: and he that hateth suretiship is sure.
Proverbs 18:22 - Whoso findeth a wife findeth a good thing, and obtaineth favour of the LORD .

Mark 10:7 - For this cause shall a man leave his father and mother, and cleave to his wife;
Mark 10:8 - And they twain shall be one flesh: so then they are no more twain, but one flesh .
Mark 10:9 - What therefore God hath joined together, let not man put asunder.

Colossians 1:16 - For by him were all things created, that are in heaven, and that are in earth, visible and invisible,
whether they be thrones, or dominions, or principalities, or powers : all things were created by him, and for him :
Colossians 3:25 - But he that doeth wrong shall receive for the wrong which he hath done: and there is no respect of
persons.

I Timothy 1:8-10 - But we know that the law is good, if a man use it lawfully;
Knowing this, that the law is not made for a righteous man, but for the lawless and disobedient, for the ungodly and for
sinners, for unholy and profane, for murderers of fathers and murderers of mothers, for manslayers,
For whoremongers, for them that defile themselves with mankind, for menstealers, for liars, for perjured persons, and if
there be any other thing that is contrary to sound doctrine;
1 Timothy 6:15 - Which in his times he shall shew, who is the blessed and only Potentate, the King of kings, and Lord of
lords;

Leviticus 24:20 - Breach for breach, eye for eye, tooth for tooth : as he hath caused a blemish in a man, so shall it be done
to him again.

Titus 3:7-9 - That being justified by his grace, we should be made heirs according to the hope of eternal life.
This is a faithful saying, and these things I will that thou affirm constantly, that they which have believed in God might be
careful to maintain good works. These things are good and profitable unto men .
But avoid foolish questions, and genealogies, and contentions, and strivings about the law; for they are unprofitable and
vain.


Page 4 of 15
                                                                        Certified true, accurate and complete       Vr:::T
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 11 of 45
Ecclesiastes 5:8 - If thou seest the oppression of the poor, and violent perverting of judgment and justice in a province,
marvel not at the matter: for he that is higher than the highest regardeth; and there be higher than they.
Ecclesiastes 12:13 - Let us hear the conclusion of the whole matte r: Fear God, and keep his commandments : for
this is the whole duty of man .

The entire compilation of words and letter combinations commonly known as the Holy Bible KING JAMES version is
hereby restated in its enti rety, and incorporated herein, as if set forth in full with plenary force, affect and effect.




Things do not change their ownership when captured by pirates and robbers .
Expect from others the same treatment that they receive from you.
Absolute power in all things lawful.
An accessory does not lead, but follows his principal.
External actions show the secret intentions.
An action is the right of prosecuting to judgment that wh ich is one's due.
Acts indicate the intention .
An act done without my consent is not my act.
An admiralty court has no jurisdiction over those questions which are determined by the common law.
It is the duty of justices to administer justice to everyone see king it from him.
Equity acts upon the person .
Equity supplies defects.
Equity remedies errors.
Equity is the correction of law, when too general, in the part in which it is defective.
Equity is a kind of perfect reason which interprets and amends the written law; comprehended in no code, but con-
sistent with reason alone .
Equity assists ignorance, but not carelessness.
Jurisdiction is not confounded by equity.
Equity will not assist unless the occasion renders it necessary.
Equity does not regard the form and circumstance, but rather the substance of the act.
Equity is the daughter of truth, and the sister of goodness and justice
Equity desires by all means to arrive at the truth .
Equity desires the spoiled, the deceived, and the ruined, above all things, to have restitution.
What is just and right is the law of laws.
He who affirms, not he who denies, must bear the burden of proof.
He who affirms must prove.
To conceal is one thing, to be silent another.
He who alleges contradictory- things is not to be heard.
An ambiguous answer shall be construed against him who offers it.
An argument from authority is very strong in law.
The laws permit the taking arms against the armed .
A twisting of language is unworthy of a judge.
He is guilty of barratry who for money barters justice.
It is the duty of a good judge to order judgment to be executed w ithout delay.
A good judge decides according to justice and right, and prefers equity to strict law.
Necessary good is not good beyond the bounds of necessity.
Causes of dower, life, liberty, revenue, are among the favorable things in law.
The cause of the Church is equal to public causes; and for the best of reasons, it is the cause of religion .

Page 5 of 15                                                                                                         f\--('
                                                                         Certified true, accurate and complete __rr
                                                                                                                 _...;.\__
                Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 12 of 45
Cease to reign, if you do not wish to adjudicate.
A charter concerning a thing not in existence avails not.
Those who sin secretly are punished more severely than those who sin openly.
A college or incorporated body can only exist by consent of the sovereign .
No man should derive any benefit from his own wrong.
An agreement avails no one unless he is a party or privy to it.
The law never permits anything contrary to truth.
A contract should be understood according to the intention of the parties, expressed in words .
A convention of private persons cannot affect public right.
The crime of treason exceeds all other crimes as to its punishment.
A human body is not susceptible of appra isement.
Gross negligence is equiva lent to fraud.
Where the proofs of facts are present, what need is there of words?
Time runs against the slothful and those who neglect their rights .
There may be damage wit hout injury-
As to the proper name it is not to be regarded, where it errs not in substance; because names are changeable, but things
are immutable.
Every man 's house shou ld be a perfectly safe refuge.
Laws assist the deceived, not the deceiving.
A delegated power cannot be delegated .
A delegate cannot delegate.
The power derived cannot be greater than that from which it is derived.
Delays in law are odious .
By fraud or dole a contract perishes.
A deceiver deals in generalities.
Deceit and fraud shall excuse or benefit no man.
Deceit and fraud should always be remedied .
Wrongful intention is presumed against one engaged in an unlawful act.
To everyone his house is his surest refuge; or, every man 's house is his castle.
The law gives no more than is demanded.
Right cannot die.
The effect follows the cause.
The proof lies upon him who affirms, not upon him who denies.
Specification of one thing is an exclusion of the rest.
In the same way in which anything is constituted, it may be destroyed.
Equ ity suffers not a right without a remedy .
An error which is not resisted is approved.
To refer errors to their principals is to refute them.
Violence may also put on the mask of the law.
The meeting of the minds of two or more in an agreement makes a contract.
From a wrong no contract can arise .
He who derives advantage from anyone should bear that person's obligations.
There is no plea against an action which entirely destroys the plea.
A foreigner has no lands, but only his personal effects, and life, and liberty.
Facts are more powerful than words.
An action of a judge, which relates not to his office, is of no force .
No proof is incumbent upon him who denies a fact.
False in one thing, false in all things .

Page 6 of 15
                                                                     Certified true, accurate and complete
                Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 13 of 45
Things favorably considered in law are, the treasury, dower, life, and liberty.
Felony is implied in every treason.
Let justice be done though the heavens fall.
Fiction yields to truth; where there is truth fiction of law does not exist.
Fraud binds, but does not dissolve, perjury.
It is a fraud to conceal a fraud.
Fraud and deceit should benefit no one .
Fraud and justice never dwell together.
Fraud lies hidden in general expressions .
Fraud is most hateful to law.
He who offends against the law seeks in vain the help of the law.
Man is a term of nature; person, of the civil law.
Ignorance of those things which one is bound to know does not excuse .
Ignorance of the law excuses no one; for all are presumed to know those things to which all consent.
That which is not otherwise lawful, necessity makes lawful, and necessity makes a privilege wh ich supersedes law.
Impunity invites to greater crimes .
No one may come into court with unclean hands.
In things obvious there is no room for conjecture .
In agreements the rule is to regard the intention of the contracting parties rather than their words.
In criminal cases the silence of a person present presumes consent; in civil cases sometimes that of the person absent,
and even ignorant where his interest lies, does the same.
In favor of life, liberty, and innocence, all things are to be presumed .
In a legal fiction equity always exists.
He truly acts fraudulently who, observing the letter of the law, eludes its spirit.
In law all things are always judged from their present condition .
In criminal matters, the intention is regarded, not the event.
In all contracts whether named or not, an exchange is understood.
Equity is to be regarded in all things, but particularly in law.
In presence of the major the minor power ceases .
In a doubtful case the negative, rather than the affirmative, is to be understood.
One may do with his own as he pleases, if he does not invade the rights of others.
It is improper, unless the whole law be examined, to give judgment or advice upon a view of a single clause of it.
It is unlawful to judge of any part unless the whole sentence be examined .
The inclusion of one is the exclusion of another.
Infinity in law is reprehens ible.
A man should not be benefited by his own wrong doing.
He is insane who, reason being thrown away, does everything with violence and rage.
A hidden intention is bad .
Among many things, you will even question laws and learned men.
Among equals no one is the more powerful.
The judge should decide according to the allegations and the proofs.
To a judge who exceeds his office no obedience is due.
It is the duty of a judge to decide according to the facts alleged and proved .
It is the duty of a judge to declare, not to make the law.
It is the duty of a judge to finish the work of each day within that day.
It is a decision to favor those things that favor religion, though words be wanting.
The laws of nature are unchangeable.
Jurors ought to be neighbo rs, of sufficient estate, and free from suspicion .

Page 7 of 15
                                                                      Certified true, accurate and complete ___  t'_l"'
                                                                                                                   .t . . . . _
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 14 of 45
By the law of nature it is just that no one become more rich by the detriment and injury of another.
Civil law is that which each nation has established for itself.
Law is the science of the good and the just.
Law is a rule of right, and whatever is contrary to the rule of right, is an injury.
Right and fraud never dwell together.
Natural right is that which has the same power among all men.
The law of nature is properly the dictate of right reason, by which we know what is dishonest and what is honest; what
should be done and what avoided.
It is not safe to obey him who has no right.
A public law cannot be changed by the agreement of private parties.
The form of taking an oath differs in words, yet agrees in meaning; for it ought to have this sense, that the Deity be
invoked.
An oath made among others should neither harm nor profit.
Justice ought to be unbought, because nothing is more hateful than venal justice; free, for justice should not shut out;
and quick, for delay is a sort of denial.
Justice is an excellent virtue, and pleasing to the Most High .
Justice should be denied to no one .
Justice is not to be denied, nor delayed.
Justice knows neither father nor mother; justice regards truth alone.
Where the law gives a thing, it gives a remedy to recover.
The law favors the life of & man.
Wilful negligence is equal to deceit.
Law favoreth honor and order.
Law favoreth justice and right.
Law favoreth life, liberty, and dower.
Law favoreth truth, faith, and certainty.
LAW HATETH WRONG.
The contract makes the law.
The law of God and the law of the land are all one.
Human laws are born, live, and die.
The laws of nature are perfect and immutable; but the condition of human law tends always to infinity, and there is
nothing in it that can continue perpetually.
Laws should bind those who make them.
Laws aid the vigilant, not the negligent.
Laws imposed by the state failing, we must act by the law of nature.
Fictions arise from the law, and not the law from fictions.
The law delights in equity; it covets perfection; it is a rule of right.
The law always abhors delays.
An unjust law is not a law.
The law works harm to no one, and does no one an injury.
The law forces not to impossibilities.
The law does not require that which is apparent to the court to be verified .
The law is the more praised when it is consonant to reason.
Law will always give a remedy.
The law always intends what is agreeable to reason .
The law regards the order of nature.
The law assists the ignorant.
The law speaks to all with one mouth .

Page 8 of 15
                                                                      Certified true, accurate and complete   _M
                                                                                                               ~_·__
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 15 of 45
Law assists the wakeful, not the sleeping.
Liberty is an inestimable t hing.
Liberty is the right to alienate or restrain one's own right .
Liberty has no price .
Liberty is more favored than all things.
The civil laws reduce an ungrateful freeman to his original slavery; but the laws of England regard a ma il once
manumitted as ever after free.
The body of a freeman does not admit of a valuation.
Everyone is free to ascerta in for himself, or to have recourse to counse l.
Natural allegiance is restra ined by no barriers, curbed by no bounds, compressed by no limits.
Long possession produces the right of possession, and takes away an action from the true owner.
Long time and long use, which exceeds the memory of man, suffices in law.
Speak as the ordinary people; think as the learned.
Great neglect is equivalent to fraud.
Evil deeds should not remain unpunished; and impunity affords continual incitement to the del inquent.
The more common an evil is, the worse .
Th ings manifest need no proof.
A maxim is so called because its dignity is chiefest, and its authority the most certain, and because it is universally
approved by all.
Force and injury are chiefly contrary to peace.
It is better to suffer every wrong than to consent to wrong.
The term merchandise belongs to movable things only.
Men are not included under the name of merchandise .
He justly loses the benefit of the law who purposes to overturn the law itself.
He threatens the innocent who spares the guilty.
A minor cannot make oath .
Custom and agreement overrule law.
Monuments, which we cal l records, are the vestiges of truth and antiquity.
De lay is reproved by law.
A custom of the truest antiquity is to be retained.
We are ignorant of many t hings that would not be hidden from us if the readings of old authors were familiar to us.
Many things pertain not to human laws, but to divine jurisdiction.
Multiplicity and indistinctness produce confusion; and questions, the more simple they are, the more lucid .
Ten make a multitude.
A multitude of ignorant pe rsons destroys a court.
Nature desires perfection; so does the law.
Where the Divinity is insulted the case is unpardonable.
That is necessary which cannot be otherwise.
Necessity makes that lawfu l which otherwise is not lawful.
Necessity gives a privilege with reference to private rights .
Necessity has no law.
Necessity is not restrained by law; since what otherwise is not lawful, necessity makes lawful.
Necessity defends what it compels.          ·
Necessity overcomes the law; it breaks the chains of justice.
Denial cannot be proved .
No one may sue at law in the name of another.
No one does damage, unless he is doing what he has no right to do .
No one may be dragged from his own house.

Page 9 of 15
                                                                        Certified true, accurate and complete   -~f(_1___
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 16 of 45
No one should interfere in another's business- in nothing relating to him.
No one should be retained in partnership against his will.
No one should lose his property without his own act or negligence.
No one is beyond the law.
No one is relieved, or gains an advantage from his own proper deceit.
No one is held to act fraudulently who acts in exercise of his rights.
No man warring for God should be troubled by secular business .
No one can transfer to another a greater right than he has himself.
No one can do by another what he cannot do by himself.
No man can fill two offices, or two dignities.
One is not present unless he understands.
No one is bound to expose himself to misfortunes and dangers.
Nothing is so contrary to consent as force and fear.
Nothing wicked is to be presumed .
We can do nothing against truth.
Nothing which is against reason is lawful.
Nothing similar is identical.
Nothing is so consonant to natural equity, as that the same thing be dissolved by the same means by which it was
bound.
Nothing is so becoming to authority, as to live according to the law.
Nothing is useful or honorable that is contrary to law.
He who errs does not consent.
He who does not defend himself when present is considered as submitting.
Nothing is so consonant to natural equity, as that the same thing be dissolved by the same means by which it was
bound.
Nothing is so becoming to authority, as to live according to the law.
Nothing is useful or honorable that is contrary to law.
He who errs does not consent.
He who does not defend himself when present is considered as submitting.
There is no stronger link among men than an oath .
The affairs of the republic should not be delegated to improper persons.
It is not law but servitude to be held by what we have not consented to .
Names of things should be understood according to common usage, not according to the opinions of individuals.
You are not to do evil that good may come of it.
Not what is said, but what is done, is to be regarded.
It matters not what is known to the judge, if it be not known to him judicially.
It matters not if a revocation is made by word or deed.
Those who err are not considered as consenting.
He does not appear to have retained consent who has changed anything through the menaces of a party threatening.
It matters not what is known to the judge, if it be not known to him judicially.
It matters not if a revocation is made by word or deed.
Those who err are not considered as consenting.
He does not appear to have retained consent who has changed anything through the menaces of a party threatening.
There is no loss without a remedy.
No one shall obtain an advantage by his own wrong.
No one shall be called a principal felon except the party actually committing the felony, or the party present, aiding and
abetting in its commission.
No man can forfeit the right of another.

Page 10 of 15
                                                                       Certified true, accurate and complete   _ft____f___
                Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 17 of 45
Every law has either been created by consent, or established by necessity, or confirmed by custom.
Every word sincerely spoken constitutes an obligation.
All men are either freemen or slaves.
All shall have liberty to renounce those things which bave been established in their favor.
All things are to be presumed against a wrong doer.
All contracts made under a law, perish under a contrary law.
Every dishonorable contract is odious to the laws.
There is no disputing against or denying principles.
Every definition in law is dangerous, for there is but little that can not be overthrown .
Once a fraud, always a fraud .
A thing certain must be brought to judgment.
Laws should be short, that they may be more easily comprehended by the ignorant.
The best evidence of the matter will prevail.
The origin of a thing ought to be regarded.
Violence and injury- are especially contrary to peace .
Contracts which are not against law, and do not originate in fraud, are in all respects to be observed.
Agreements give the law to the contract.
That contracts which are made against law or aga inst good morals, have no force, is a principle of undoubted law.
Mutual contracts bind either both parties, or neither one.
Unequal things ought not to be joined.
Word of mouth files away, things written remain.
By a contract something is permitted, which, without it, could not be admitted.
An equal has no power over an equal.
Like things unite with like.
Crimes against nature are the most heinous.
He adds sin to sin who, when he commits an offense, joins the protection of a defense.
Let one perish, rather than all.
They are perjured, who, preserving the words of an oath, deceive the ears of those who receive it.
It is a perpetual law that no human or positive law can be perpetual.
The law is opposed to perpetuities .
Plain truths need not to be proved.
Let full and speedy justice be done to the parties.
Several persons cannot each have, at the same time, an equal right to the same thing.
Politics are to be adapted to the laws, and not the laws to politics.
Possession is a good title where no better title appears.
A power is to be strictly interpreted.
Supreme power can dissolve, but cannot bind itself.
The presence of the body cures error in the name.
There is no doubt that the rights of others cannot be prejudiced by private agreement.
AN agreement of private individuals cannot derogate from public law.
One privileged person cannot plead his privilege against another privileged person .
Proofs ought to be evident, that is, clear and easily understood.
Things which are taken from enemies immediately become the property of the captors.
Things which hold the place of accessories are extinguished when the principal things are destroyed.
Words spoken to one end, should not be perverted to another.
Things which are done between others, ought not to injure a person, but may benefit him .
Things which are forbidden in the nature of things are confirmed by no law.
Things which afford a ground of action, if raised within a certain time, may be pleaded at any time, by way of exception.

Page 11 of 15
                                                                      Certified true, accurate and complete   _.. ;m
                                                                                                                   .___
                Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 18 of 45
Every jurisdiction has its own limits.
To investigate is the way to know what things are really true .
He who reaps the advantage, must also bear the disadvantage.
Let him who accuses be of clear fame, and not criminal.
He who acquires for himself, acquires for his heirs.
He who gives an end gives the means necessary to that end.
He who overthrows the cause, overthrows the future consequence .
He who commits fraud, acts in vain.
He who has jurisdiction to loosen, has jurisdiction to bind.
He who uses his own right harms no one.
He who acts badly, hates the light.
He who commands, is held to have done the thing himself.
He who proves most, recovers most.
He who does not blame, approves.
He who does not freely speak truth, is a betrayer of the truth.
He who does not prevent what he can prevent, is considered as doing the thing.
He who does not forbid when he can forbid, commands.
He who does not repel a wrong when he can, occasions it.
He who spares the guilty punishes the innocent.
He who does anything through another, is regarded as doing it himself.
He who first offends causes the strife.
They who seek a reason for everything, subvert reason.
He who is once bad is presumed to be always bad in the same degree.
He who experiences the benefit ought to bear the burden .
He who is silent appears to consent.
That which is not valid at the beginning, improves not by lapse of time.
All men are equal as far as the natural law is concerned .
What otherwise is good and just, if it be sought by force and fraud, becomes bad and unjust.
What I approve I do not reject.
What otherwise was not lawful, necessity makes lawful.
What appears clearly, need not be proved .
What appears to the court needs not the help of witnesses.
What is done contrary to law is regarded as not done.
That which is of necessity, is never introduced except when necessary.
What is inconvenient or contrary to reason is not allowed in law.
What is necessary is lawful.
What is done without counsel, we revoke upon consideration.
Time cannot render valid an act void in its origin.
What is mine cannot be taken away without my consent.
What necessity compels, it justifies
That which does not appear, does not exist.
That which is not good in its principal, will not be good as to accessories or consequences.
That which is ours cannot be lost or transferred to another without our own act, or our own fault.
That which belongs to no one is by natural reason, given to the occupant.
What I cannot do by myself, I cannot do by another.
What is first is true; and what is first in time is best in law.
Let everyone employ himself in what he knows.
Where choice is once made it cannot be disapproved any longer.

Page 12 of 15
                                                                                                              . . ._-...l__
                                                                                                              ft
                                                                      Certified true, accurate and complete ___
                Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 19 of 45
What is understood, is not wanting.
That person should be chosen who best understands, and is willing and able to perform the duty of the office.
In whatever manner a thing is constituted, in the same manner it is dissolved.
When the interpretation between liberty and slavery is doubtful, the decision must be in favor of liberty.
Things taken in war go to the state .
Ratification is equal to a command.
Reason is the formal cause of custom.
Reason is a ray of divine light.
Reason in law is perfect equity.
Reason is not confined to any place.
Records are the traces of antiquity and of truth .
We must have recourse to what is extraordinary when what is ordinary fails.
To restore, is to give back nothing but what was taken.
The property in a thing deposited, and the possession thereof, remains in the depositor.
A mandate of an illegal thing is void.
Of things relating to each other, one being known, the other is known .
Remedies for rights are ever favorably extended.
Every one is the manager and disposer of his own affairs.
Things done between strangers ought not to injure those who are not parties to them.
Matters adjudged in a cause do not prejudice those who were not parties to it.
A thing is private which is not common.
A thing sacred admits of no valuation.
Reservation and protest do not create a right, but protect a right.
The right of the grantor being extinguished, the right granted is extinguished.
When the right of the giver becomes void, the right of the receiver ceases.
Let the principal answer.
The answer of one witness shall not be heard at all.
A traitor is punished, that one may die lest all perish.
Rights never die.
A sacrilegious person transcends the cupidity and wickedness of all other robbers.
In many counselors there is safety.
Equal knowledge on both sides makes the contracting parties equal.
A wrong is not done to one who knows and wills it.
You ought to know with whom you contract.
The presumption is always in favor of the one who denies.
He who does not prohibit the intervention of another in bis behalf, is supposed to authorize it.
The male sex always includes the female.
A sentence passed by one who is not a judge should not harm any one .
Power should follow justice, not precede it.
Slavery is an institution by the law of nations, by which a man is subjected to a foreign master, contrary to nature.
If any one of certain required forms be wanting, when equity requires, it will be aided.
If there be no inference which leads to a different result, words are to be understood according to their proper meaning,
not in a grammatical, but in a popular and ordinary sense .
Silence shows consent.
Laws are silent amidst arms.
The hope of impunity holds out a continual temptation to crime.
A presumption shall stand until the contrary is proved.
An affirmative statute does not take from the common law.

Page 13 of 15
                                                                      Certified true, accurate and complete    fil:
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 20 of 45
Remove the foundation, the work falls.
The greatest charity is to do justice to individuals, and at any time whenever it may be necessary.
That is the highest law which favors religion.
That reason is strongest which operates in favor of religion.
The higher the law, the greater the injury. The higher the law, the higher the punishment.
Suppression of the truth is equal to the expression of the false .
Suppression of the truth equals the suggestion of the false.
Supreme power can dissolve itself.
Evidences are to be weighed, not numbered.
The husband and wife are but one person in the law.
The law favors a thing which is of necessity.
The law favors works of charity, right, and truth; and abhors fraud, covin, and uncertainties which obscure the truth,
contrarieties, delays, unnecessary circumstances, and such like.
The owner of property is not divested of his title by a larceny of it.
Things are dissolved as they be contracted .
Things grounded upon an il l and void beginning cannot have a good perfection .
Things of a higher nature determine things of a lower nature.
Three things needful and pertaining to every deed are, writing, sealing, and delivery.
A title is the just right of possessing that which is our own .
Tort is contrary to the law.
Where transgression is multiplied, let the infliction of punishment be increased.
Three form a corporation.
Trusts survive .
When an ordinary remedy ceases to be of service, recourse must be had to an extraordinary one .
Where there is culpability, there ought the punishment to be undergone.
Where there is a right, there is a remedy.
When the law fails to serve as a rule, almost everything should be suspected.
Where there is no authority to enforce, there is no necessity to obey.
Where there is no manifest injustice, the judges are to be considered as honest men, and their judgment as truth.
Where there is an injury, there a loss follows.
One ought not to take advantage of his own wrong.
One person can scarcely supply the places of two.
The answer of one witness shall not be heard at all.
Every obligation is dissolved in the same manner in which it is contracted.
Usury Is odious in law.
He is hot considered to consent, who obeys the orders of his father or master.
Plain truths need not be proved.
Words should be regarded, not the speaker.
Where there is no ambiguity, words stand as written.
The truth of the description removes the error of the name.
Truth fears nothing but concealment.
The truth of the name removes the error of description.
Truth which is not sufficiently defended, is oppressed .
He who does not speak the truth freely, is a traitor to the truth.
The laws serve the vigilant, and not those who sleep.
It is lawful to repel force by force; but let it be done with the moderation of blameless defense; not to take revenge, but
to repel injury.
Void things are as no things.

Page 14 of 15
                                                                       Certified true, accurate and complete __H
                                                                                                               ........,{
                                                                                                                        __
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 21 of 45
Words spoken vanish; words written remain.
The voice of the people is the voice of God.
When an agreement is reduced to writing, all previous treaties are resolved into that.
When the foundation fails, all fails.
When the law gives anything, it gives a remedy for the same.
Wife cannot be produced a witness for or against her husband, for they are two souls in one flesh.




Page 15 of 15
                                                                      Certified true, accurate and complete _   _.f____
                                                                                                                    IT_
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 22 of 45
Declaration, Notice and Will and Word of truth, facts and negative averment, ab initio, nunc pro tune, in
perpetuity, all an integral part of these instant matters and Creation-Wide Public Record.

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to pri ncipal is Notice to agent.

I, Amanda Lee Thompson, sui juris, under full liability and complete transparency, being of plenary capacity, character,
condition, status, standing and responsibility, under the penalty of false witness, under the Laws of the Creator, under
the Laws of Creation, do by these Presents, knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim
and Publish that this document is hereby absolutely and duly affirmed, authorized, declared, stated, made, issued,
certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-stated, re-issued, re-
certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected, protected and secured in
the ir entirety for all of Creation to rely upon, without lim itation, in perpetuity, without recourse, without prejudice. The
truths, facts and negative averments are as follows, to wit :

- I deny that written documents change their meaning or intent over time;

- I deny that I have ever been taken before a lawful and Original Contracts compliant "judge" and/or "justice" at any
time and any place;

- I deny that I have ever been taken into a lawful and Original Contracts compliant " court" and/or "tribunal" at any place
and any time;

- I deny that I have ever had a meaningful, lawful and Original Contracts compliant hearing, or other procedure, at any
place and any time;

- I deny that I have ever been afforded any Original Contracts compliant explanation of the nature and cause of the
alleged action prior to, and after, my children(s) unlawful military/commercial detention and confinement;

- I deny that any and all facets of any and all jurisdictions, venues and law forms were ever lawfully and factually proven,
effectuated, maintained and exercised by, under and pursuant to the Original Contracts;

- I deny that any and all facets of any and all jurisdictions, venues and law forms were/are lawfully and factually proven,
effectuated, maintained and exercised by, under and pursuant to the Original Contracts;

- I deny that I am unconscious;

- I deny that I am incompetent;

- I deny that I am a "person" as defined by any code, rule, act, law, statute, rule, regulation, et cetera at any time and/or
any place;

- I deny that there is any Original Contract' s authority for " case law, opin ions" or any other type and form of control
and/or alteration of Law by any purported COURT, TRIBUNAL, JU DGE and/or JUSTICE, et cetera;

- I deny that I am an artificial entity created under the fo rmer laws of the former THE UNITED STATES OF AMERICA, the
former STATE OF MASSACHUSETTS, former DISTRICT OF COLUMBIA, or any former territory, commonwealth or


Page 1 of 13                                 ;/'i--;f
 Certified true, accurate and complete __H'
                                         _         I__
                   Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 23 of 45
possession of the aforementioned or of a foreign state or country or any and all local, national and international
equivalents, public and private;

- I deny that I am an officer, agent, shareholder, franch isee, fiduciary agent, resident and/or inhabitant of any of the
aforementioned, nor am I domiciled in any fictional entity, without limitation;

- I deny that I am a vessel documented under former CHAPTER 121 of former TITLE 46 USC, or a vessel numbered as
provided in former CHAPTER 123 of former TITLE 46 USC;

- I deny that I am an enemy of the former THE UNITED STATES OF AMERICA, former STATE OF MASSACHUSETTS, or any
other capacity, condition, character, status, standing and fictiona l entity created under the former laws of THE UNITED
STATES OF AMERICA, any former STATE OF MASSACHUSETTS, former DISTRICT OF COLUMBIA, or any former territory,
commonwealth and possession of the aforementioned, or a foreign state, country and any and all local, national and
international equivalents of all of the aforementioned, public and privat e;

- I deny that any assumption and/or presumption that I am any of the aforementioned or documentation implying any of
the above is the act or intention of myself, and any such presumption, assumption and documentation is not fraudulent,
illusionary and false representation of a matter of fact or kind of artifice employed by a real -man or fictional entity to
deceive another for self-serving purposes;

- I deny that I am affiliated with, or an enemy of, any public or private fictional entity, fore ign or domestic;

- I declare that I am a neutral woman;

- I deny that the former THE UNITED STATES OF AMERICA, former STATE OF MASSACHUSETTS, and/or any local, national
and international equivalents have valid charters, as a matter of fact, in Law, at Law and otherwise;

- I declare my given name at live birth on Soil is Amanda Lee Gagnon, and the geographic location of Orange,
Massachusetts, are particu larly unique to myself, although not affiliated with the former corporate, military,
commercial, ecclesiastical and other body politics near the same location, and it suffices as complete, necessary and
sufficient identification and evidencing my neutral standing [former 15 USC 1681h];

- I deny that I am a party and/or signatory to the former CONSTITUTION OF THE UNITED STATES and all derivatives
thereof;

- I deny that I am a party and/or signatory to the former CONSTITUTION OF MASSACHUSETTS, and all derivatives
thereof;

- I deny that I am bound by any fict ional entities formed by fellow men w ithout my explicit, wr itten consent;

- I deny that I am an artificial person/entity;

- I deny that I have lived all of my life under Lawful emergency rul e;

- I deny that there can be any limitation on myself in my private, sentient real woman Living Soul Heir and Beneficiary of
the Creator capacity, character, condition, status and standing, absent causing actual and factual harm to another real-
man Living Soul;



Page 2 of 13                            1/\?(
Certified true, accurate and complete ~ tf
                                         _ I_ _
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 24 of 45
- I deny that former THE UNITED STATES OF AMERICA, former STATE OF MASSACHUSETTS, and any and all local,
national and international equivalents by incorporating did not lay down any sovereignty they may have had and take on
the character, capacity, condition, status and standing of a private person;

- The revocation and voiding of any and all signatures and/or autographs of myself, a real woman Living Soul Heir and
Beneficiary of the Creator, or that which I may administer, as pertaining to any and all former THE UNITED STATES OF
AMERICA and other local, national and international equivalents documents are hereby absolutely, fully, unconditionally
and perpetually acknowledged and accepted;

- I deny any purported police authorities are absolutely compliant with the Constitution for the United States of America
c1819 or the Constitution of Massachusetts;

- I deny the authority of the purported UNITED STATES CONGRESS to declare the real -men with hands and legs of the
United States of America as enemies of their own nation;

- I deny the purported STATE OF MASSACHUSETTS, and its political subdivisions, instrumentalities, private for profit
subcontractors providing government services and purporting to be lawful government, and fictions of law, et cetera are
in absolute compliance to the Original Contracts, the Constitution for the United States of America c1819 and the
Constitution of Massachusetts;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS and its
political subdivisions, instrumentalities, private for profit subcontractors providing governmental services and
purporting to be lawful government, and fictions of law, et cetera are in absolute compliance to the Original Contracts,
the Constitution for the United States of America c1819 and the Constitution of West Virginia;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS and its
political subdivisions, instrumentalities, private for profit subcontractors providing governmental services and
purporting to be lawful government, and fictions of law, et cetera are actually holding any Constitutional Office or
position of authority and right;

- I deny the authority was granted to any creature of the mind, via the Constitution for the United States of America
c1819 or the Constitution of Massachusetts, to rule over, or interfere, in the private lives and dealings of real-men with
hands and legs;

- I deny that private for profit subcontractors providing government services and purporting to be lawful government
are authorized by the Original Contracts, the Constitution for the United States of America c1819 and the Constitution of
Massachusetts;

- I deny the private for profit subcontractors providing government services and purporting to be lawful government are
in absolute compliance with the Constitution for the United States of America c1819 or the Constitution of
Massachusetts;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS and its
political subdivisions, instrumentalities, private for profit subcontractors providing government services and purporting
to be lawful government, and fictions of law, et cetera have taken, subscribed and upheld a Lawful Oath to the
Constitution for the United States of America c1819 and the Constitution of Massachusetts;



Page 3 of 13                                Af
Certified true, accurate and complete •-   -1~_,__ _
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 25 of 45
- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS and its
political subdivisions, instrumentalities, private for profit subcontractors providing government services and purporting
to be lawful government, and fictions of law, et cetera are operating and conducting business absent fraud and deceit in
their respective day to day operations and activities;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS and its
political subdivisions, instrumentalities, private for profit subcontractors providing government services and purporting
to be lawful government, and fictions of law, et cetera have authority to aid and abet the purported UNITED STATES
CONGRESS in enforcing, and commercially benefitting from, Martial Rule and the Laws of War of enemy combatants
against real-men with hands and legs;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS and its
political subdivisions, instrumentalities, private for profit subcontractors providing government services and purporting
to be lawful government, and fictions of law, et cetera are authorized to maintain and operate military tribunals, military
prisons and military police enforcement against real-men with hands and legs;

- I deny any persons purporting to hold Office or position within the purported STATE OF MASSACHUSETTS and its
political subdivisions, instrumentalities, private for profit subcontractors providing government services and purporting
to be lawful government, and fictions of law, et cetera are authorized to own our children and fellow real-men with
hands and legs;

- I deny explicit authority was granted for any jurisdiction other than the unwritten common law and equity to be
implemented and utilized within the borders of the State of Massachusetts;

- I deny explicit malum prohibitum authority was given to operate, indict and/or interface with/against real-men with
hands and legs, not in service of government;

- I deny that there exists constitutional authority for the operation in bankruptcy and under martial rule or martial law;

- I deny that there exists constitutional authority to ignore, hamper or violate the God-given right to expatriate and
repatriate to anything, whether fictional or reality, of our own freewill choice;

- I deny the Original Contract authority to pass, effectuate and utilize malum prohibitum authority, jurisdiction and/or
venue against a real-man Living Soul;

- I deny that I am utilizing the capacity, character, condition, status and/or standing of trustee, acceptor, debtor, surety,
enemy and/or any other term of art describing and/or utilized to mean the same;

- I deny that I have ever explicitly accepted, acknowledged and/or consented to the former military, corporate,
commercial, ecclesiastical and other capacities, characters, conditions, status, standings, jurisdictions, venues and law
forms of the former THE UNITED STATES OF AMERICA;

- I deny that the former THE UNITED STATES OF AMERICA has Original Contracts authority to interfere in a private
contract;

- I deny that any real-man and fiction of law has the right or authority to claim that they are my administrator, grantor,
bailor, executor, custodian and/or guardian or any other term of art describing and/or utilized to mean the same;


Page4of 13                                   J\:7r'
Certified true, accurate and complete _ __.~- - -
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 26 of 45
- I deny that I am lost at sea;

- I deny that I am dead;

- I deny that I am a corporation, association, trust or any other term of art describing and/or utilized to mean the same;

- I deny that silence when there is a duty to speak is not fraud;

- I deny that the defendants have in personam, subject matter, territorial, political, social, civi l or other types and forms
of jurisdictions, venue and law forms over Amanda Lee Thompson, Cameron Tyler Gagnon, Jared Jacob Allen, Gage
Channing Allen, Chosen Avian Allen, Promise Eden Allen, without my knowing, willing, intelligent and intentional
election to submit;

- I deny that the real -men purporting to hold office or position within the defendants have valid, lawfu l oaths and the
necessary and valid, lawfu l bonds and insurances;

- I deny that the real -men purporting to hold office or position within the defendants, that violates the Original
Contracts, do retain legal or lawful authority, jurisdiction, venue, law form and/or contract with or over my real-man
Living Soul;

- I deny that the defendant s have Original Contracts authority to limit, alter, abridge and/or criminalize my Creator
grantor rights, privileges, freedoms, immunities and/or properties at any place and any time;

- I deny that the defendants possess plenary title and/or plenary ownership rights to any soil;

- I deny that I have a lawful contract with t he defendants;

- I deny that the defendants are solvent, civilly alive and possess sovereign character, condition, capacity, status and
standing;

- I deny that the defendants have Original Contracts authority to sue or prosecute in their own name or on their own
behalf;

- I deny that I have ever explicitly consented to any action;

- I deny that I am a knowing, willing, intell igent and intentional signatory to the Constitution for the Un ited States of
America c1819 and/or State of Massachusetts equivalents, and any and all derivatives thereof regardless of style;

- I deny that I am a knowing, willing, intell igent and intell igent pa rty to the Const itution for the United States of America
c1819 and/or State of Massachusetts equ ivalents, and any and all derivat ives thereof regardless of style;

- I deny that I am a knowing, willing, intell igent and intentional signatory/party absent a valid signature/ autograph upon
the contract, however styled;

- I deny that the Constitution for the United States of America c1819 and State of Massachusetts equiva lents, and any
and all derivatives thereof regardless of style, is not a cont ract;

- I deny that the United States of America, State of Massachusetts and local equivalents are factually and actually the
same entities as UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any and all
derivatives thereof regardless of style;
Page 5 of 13                              .If\::,?('
Certified true, accurate and complete _ _ r\_ 1_ _
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 27 of 45
- I deny that the Respondents by, under and pursuant to the Constitution for the United States of America c1819, and
State of Massachusetts equivalents, and any and all derivatives thereof regardless of style, the aforementioned entities
were granted explicit authority to operate and/or conduct business under any nature, shape, cause, kind, form and
format they so desire, i.e. corporate, commercial, military, political, ecclesiastical and other capacities, characters,
conditions, status, standings, jurisdictions, venues and law forms;

- I deny that the Respondents by, under and pursuant to the Constitution for the United States of America c1819 and
State of Massachusetts equivalents, and any and all derivatives thereof regardless of style, the aforementioned entities
were granted explicit authority to alter and/or change jurisdictions, venues, law forms, authorities, processes and
procedures as specifically laid out therein;

- I deny that the Respondents by, under and pursuant to the Constitution for the United States of America c1819 and
State of Massachusetts equivalents, and any and all derivatives thereof regardless of style, the aforementioned entities
were granted explicit authority to operate by, under and pursuant to emergency powers, authorities, processes and
procedures not in times of actual and factual civil unrest and/or foreign invasion within the borders of the United States
of America;

- I deny that the Judicial branch of the United States of America, State of Massachusetts and local equivalents thereof,
and any and all derivatives regardless of style, does have/has had explicit authority to legislate and create "law" from
the "bench" that in any nature, shape, cause, kind, form or format affects or effects any man not a party to the
controversy therein;

- I deny that I am/was intelligently, intentionally, knowingly and willingly placing myself upon the United States of
America, State of Massachusetts and local equivalents thereof, and any and all derivatives regardless of style, in any and
all interactions/matters in any and all places and any and all times;

- I deny that I am/have intelligently, intentionally, knowingly and willingly joined/joining ourselves to any and all
matters/interactions in any and all places and any and all times to the United States of America, State of Massachusetts
and local equivalents thereof, and any and all derivatives regardless of style;

- I deny that the United States of America, State of Massachusetts and local equivalents thereof, are actually and
factually the real-party-in-interest in any and all matters and/or interactions with the Undersigned;

- I deny that the Respondents do have explicit Constitutional authority to deviate from and/or violate the Constitution
for the United States of America c1819, State of Massachusetts equivalents, and any and all derivatives regardless of
style, at any time and any place;

- I deny that there exists explicit authority contained within the Constitution for the United States of America c1819 for
the Respondents to effectuate, implement, enforce and/or utilize inherent and/or implied processes, procedures,
authorities, jurisdictions, venues and/or law forms;

- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess explicit Constitutional authority, standing,
status, character, condition and capacity to seek any and/or all claims, rem edies and/or relief, civil and/or criminal, and
other against myself and mine;




Page 6 of 13                                   II\;('
 Certified true, accurate and complete _ _t1
                                          __ I_
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 28 of 45
- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess explicit Constitutional authority for the
implementation, exercise and/or enforcement of malum prohibitum jurisdiction against myself and mine;

- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess explicit Constitutional authority to interfere
and/or alter a private Contract between the Undersigned and the Creator of all that was, is and shall be;

- I deny that the Respondents and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style, possess Constitutional document(s), paper(s), digital
data, tangible medium(s) and/or tangible item(s) in their care, custody and control thereof which demonstrate and
prove that the Undersigned are knowing, willing, intelligent and intentional party(ies) and/or signatory(ies) to any social,
public, civil, quasi-public, political, private, commercial, ecclesiastical, military, universal and/or other compact,
agreement, covenant, contract and any other terms of art describing, demonstrating and/or util ized to mean the same,
and any and all combinations and variations of the aforementioned, which can be demonstrated to operate to confer
any actual and factual controlling, insurable, lawful, legal, private, public, quasi-public, equitable, political, commercial,
social, civil, corporate, international, universal, quantum, spiritual, administrative, Talmudic, Babylonian, ecclesiastical,
military, beneficial, admiralty/maritime, statutory, pecuniary, managerial, regulatory and/or any and al l other interest,
share, title, authority, relationship, jurisdiction, venue, et cetera, of any nature, shape, cause, kind, form and format, and
any and all variations and combinations of the aforementioned, without limitation, in and/or over my physical, natural,
spirit and/or soul being(s) and representation(s) thereof, of any nature, kind, cause, kind, form and format, and any and
all variations and combinations thereof, without limitation, my cestui que vie trust, estate, any and all other trusts and
constructs, and any and all sub and/or constructive trusts and constructs thereof, any and all thereto, thereof, therewith
and therefrom myself, without limitation, any and all property and assets of any nature, kind, form and format, and my
share, as Heir of the Creator, of all that was, is and shall be, without limitation, in any nature, way, cause and/or kind to
the benefit of the Respondents' and their Principal, United States of America, State of Massachusetts and Local
equivalents, and any and all derivatives thereof regardless of style;

- I deny that I am specifica lly named/identified in any UNITED STATES OF AMER ICA, STATE OF MASSACHUSETTS and
LOCAL equ ivalents, and any and all derivatives thereof regardless of style, acts, codes, statutes, rules, regulations,
ordinances, et cetera;

- I deny that I have/had specific attachment/liability to any UNITED STATES OF AMERICA, State of Massachusetts and
LOCAL equivalents, and any and all derivatives thereof regardless of style, acts, codes, statutes, rules, regulations,
ordinances, et cetera;

- I deny that the CONSTITUTION OF THE UNITED STATES, STATE OF MASSACHUSETTS equivalents, and any and all
derivatives thereof regardless of style, do by way of Lawful nexus operate upon myself;

- I deny that I am Lawfully bound by or to any institutions formed by my fellow man without my explicit consent;

- I deny that the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents and any and all
derivatives thereof regardless of style, are real, and not imaginary and/or a fiction of law;




Page 7 of 13                                 /\;1(
Certified true, accurate and complete     _ . (u
                                              . ____
                    Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 29 of 45
- I deny that the Respondents by and through the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL
equivalents, and any and all derivatives thereof regardless of style, are not imaginary creations and fictions of law, and
can Lawfully interface/interact with Living men;

- I deny that I can Lawfully be identified in all caps style by the Respondents, UNITED STATES OF AMERICA, STATE OF
MASSACHUSETTS and LOCAL equivalents, and any and all derivatives thereof regardless of style, in contradiction to a
Lawfully given birth name;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are not foreign to myself;

- I deny that I have lived/am living under lawful emergency/military/commercial/other rule not in absolute violation and
breach of the Constitution for the United States of America c1819;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, have legally and lawfully abridged the free -will choice of the Undersigned
by Constitutional "laws" brought into force by actual and factual states of Constitutional and Lawful "national
emergency";

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are solvent and have plenary sovereign capacity, character, condition,
status and standing at any and all places and any and all times;

- I deny that the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS, and any and all derivatives thereof regardless
of style, are independent sovereign nations;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, have lawfully removed gold and silver from backing the National currency;

- I deny there can be any limitation on the power and authority of myself in proper capacity, character, condition, status
and standing;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, do issue Constitutional and Lawful documents, presentments, instruments
or any other term of art describing, demonstrating and/or utilized to mean the same, in any and all matters and any and
all interactions;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, do operate and/or have operated with " clean hands" and in "good faith"
in any and/or all matters and any and/or all interactions with myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, do effectuate and utilize and/or have effectuated and utilized police
powers and authorities by, under and through explicit authorities emanating from the Constitution for the United States
of America c1819;




Page 8 of 13                              ~
Certified true, accurate and complete - -~I-'----
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 30 of 45
- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, do/have utilize(d) explicit Constitutional authority to declare myself an
enemy in and on my own land;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are in plenary comp liance to/with the Constitution for the United States of
America c1819 in any and all matters and/or any and all interactions with myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, and any and all employees, agents, assigns, successors, contractors, et
cetera thereof, are in plenary compliance to/with explicit provisions of the Law of the Land aka Constitution for the
United States of America c1819 at any and/or all times and any and/or all places in any and/or all matters and any
and/or all interactions;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, and any and all employees, agents, assigns, successors, contractors, et
cetera thereof, are/have holding/held Constitutional Office and/or positions with perfected title thereto, and are
exercising/have exercised authorities and privileges therein in plenary compliance to expl icit provisions of the Law of the
Land aka Constitution for the United States of America c1819 at any and/or all places and any and/or all times in any
and/or all matters and any and/or all interactions;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, do have/have had plenary authority by and through the Constitution for
the United States of America c1819 to rule over and interfere with the private dealings and affa irs of myself and mine;

- I deny that the capacities, characters, conditions, status and standing effectuated and utilized by the Respondents,
UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any and all derivatives thereof
regardless of style, are/have been in plenary compliance with, and explicitly authorized by, the Constitut ion for the
United States of America ca c1819;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, and any and all employees, agents, assigns, successors, contractors, et
cetera thereof, have taken lawful Oaths to the Constitution for the United States of America c1819;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equ ivalents, and any
and all derivatives thereof regardless of style, and any and all employees, agents, assigns, successors, contractors, et
cetera thereof, are operating and/or have operated by and through full disclosure in any and/or all of their respective
day to day matters concerning/affecting/effecting interact ions with myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equ ivalents, and any
and all derivatives thereof regardless of style, are and/or have been grant ed explicit authority from the Constitution for
the United States of America c1819 to commercially benefit from t he utilization of the laws of occupation, laws of war
and the EMERGENCY BANKING RELIEF ACT to the detriment and injury of myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equ ivalents, and any
and all derivatives thereof regardless of style, are/have been granted expl icit authority from the Constitution for the


Page 9 of 13                                   f\X
Certified true, accurate and complete ~ -jµ
                                         ,___
                   Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 31 of 45
United States of America c1819 to maintain and operate commercial/military courts, prisons and police for the use
against, suppression of, and to the detriment of myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are and/or have been granted explicit authority from the Constitution for
the United States of America c1819 to claim own ership of, or liens against, myself and/or any and all of my property and
assets;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are and/or have been granted explicit authority from the Constitution for
the United States of America c1819 to alter and/or blend the jurisdictions of Law, Equity and Admiralty/Maritime;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are and/or have been granted explicit authority from the Constitution for
the United States of America c1819 to operate and utilize malum prohibitum authority against myself and mine;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are and/or have been granted explicit authority from the Constitution for
the United States of America c1819 to operate and utilize martial rule/law against and over myself and mine without
actual and factual proof of unwarranted civil unrest and/or foreign invasion;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL eq uivalents, and any
and all derivatives thereof regardless of style, are and/or have been granted explicit authority from the Constitution for
the United States of America c1819 to ignore, hamper and/or violate my right to expatriate;

- I deny that I can be Lawfully forced to serve two masters;

- I deny that the Responde nts, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents, and any
and all derivatives thereof regardless of style, are and/or have been granted explicit authority from the Constitution for
the United States of America c1819 to adhere to, and respect, legislation from the bench;

- I deny that the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL eq uivalents, and any
and all derivatives thereof regardless of style, are and/or have been granted explicit authority from the Constitution for
the United States of America c1819 to hinder and/or alter my Creator-granted free -will choice of right to plenary Life,
Liberty and Pursuit of Happiness;

- I deny that I am a fiction of law created by the Respondents, UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS
and LOCAL equivalents, and any and all derivatives thereof regardless of style, and therefore there is a nexus and
thereby authority over myself;

- I deny that I am an officer, agent, shareholder, franchise or fiduciary agent, a resident of, inhabitant of or domiciled in
the UNITED STATES OF AMERICA, STATE OF MASSACHUSETTS and LOCAL equivalents;

- I deny that I am a vessel registered to the UNITED STATES OF AMERICA;

- I deny that I am an actual and factual enemy of the Respondents, UNITED STATES OF AMERICA, STATE OF
MASSACHUSETTTS and LOCAL equivalents, and any and all derivatives thereof regardless of style, or any of its creations
and liabilities;

Page 10 of 13                                 V\~
Certified true, accurate and complete--~- ----
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 32 of 45
- I deny that the presumption that I am any of the aforementioned, or any documentation implying the same absent a
wet-ink signature/autograph, are Lawful and in explicit compliance to the Constitution for the United States of America
c1819, and are not fraudulent, illusionary, a fal se representation of a matter of fact or a kind of artifice employed by the
same for self-serving purposes;

- I deny that the Respondents Lawfully substantiated the validity, Constitutionality and accuracy of its indictments,
warrants, processes, procedures and other interactions, and/or otherwise;

- I deny that the Respondents can produce or have produced duly and Constitutionally sanctioned public/private
delegation of authority, and/or otherwise;

- I deny that the Respondents can produce or have produced duly signed and witnessed Constitutional " Oaths of Office" ;

- I deny that the Respondents can produce or have produced any valid, lawful and Constitutional explicit and written
contracts or agreements bearing the bona fide autographs, signatures and/or acceptances and acknowledgements of
myself;

- I deny that the Respondents can produce or have produced lawful and Constitutional authority of the UNITED STATES
OF AMERICA, STATE OF MASSACHUSETTS and/or LOCAL equivalents/instrumentalities, and any derivatives thereof
regardless of style, to act against and/or interact with myself and mine;

- I deny that the Respondents can produce or have produced any explicit, lawful and Constitutional basis/nexus upon
which any claim regardless of form and/or format operates upon myself and mine;

- I deny that the Respondents do at any and/or all times and any and/or all places operate with, under and pursuant to
"good faith," "clean hands," and "fair business dealings" in any and/or all interactions;

- I deny that the Respondents can provide or do provide full disclosure at any and/or all t imes and any and/or all places
in any and/or all interactions;

- I deny that the Respondents do conduct or have conducted any and all commercial-criminal and other
cases/interactions by, under and through the principles, processes and procedures of ancient custom and Constitutional
American Jurisprudence and Law;

- I deny that the Respondent s do act or have acted in a manner so as to not to cheat, hinder, delay, and/or defraud
myself in any manner and way regardless of type and form of interactions;

- I deny that the Respondents act or acted in a manner so as not to threaten, coerce and place physical and/or
psychological duress upon myself in any manner and way regardless of type and form of interaction;

- I deny that the Respondent s do insure and prove or have insured and proved that any and/or all interactions with,
investigations of and/or gathering of any evidence against myself met a minimum of "good faith," " clean hands,"
customs and Constitutional standards of due process, and further do fact ually and actually prove and est abl ish or have
actually and factually proven and established all eleme nt s necessary and required by the aforementioned to be actually
and factually proven beyond any and/or al l reasonable doubt as to a Constitutional Public Law violation(s) regardless of
venue;




Page 11 of 13                             .fi;:;7(
Certified true, accurate and complete ____f\L
                                            _______
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 33 of 45
- I deny that the Respondents lawfully and Constitutionally interacted with, arrested, indicted, convicted, adjudged,
sentenced, maintained custody and/or imprisoned myself in flag rant and willful violation of their respective initial
contract offer entitled and styled the Constitution for the United States of America c1819, entered into by the
Respondents knowingly, willingly, intelligently and intentionally and offered to myself upon their respective filing of a
sworn Oath;

- I deny that the Respondents have not dissolved their own claimed immunity and/or sovereignty claims and defenses
by, under and pursuant to their own actions and inactions via their respective interactions of any nature, shape, cause,
kind, form and format with myself;

- I declare that I have CLEAN HANDS in any and all matters to, for and against the defendants;

- I declare that the defendants and any and all local, national and international equivalents were artificial persons, an
abstraction and creature of the mind, and can only deal and interface with other artificial persons;

- I declare that I am an Hei r of the Creator;

- I declare that I have claimed, reserved and exercised my Creator-given rights, privileges, freedoms, immunities and
properties at all places and all times;

- I declare that I cla im, accept and acknowledge the absolute Original Jurisdiction, Venue and Law Form;

- I declare that my most firm and practiced beliefs are in, and of, the Creator's Will and Words;

- I declare that anything in contradiction to the Creator's Will and Words is void, ab initio, in any application to mine and
myself.

- In all instances of the use of the letter combinations " Original Contract(s)" it shall mean the Constitution for the United
States of America c1819 and/or the Declaration of Independence cl 776;

I reserve the right to amend, enhance and/or delete from this document and tangible medium at any t ime, by explicit
reservation .

Any omission is not a waive r thereof.

A copy, facsimile and digita l scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contai ned he rein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by explicit reservation.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally declare and affi rm that the
foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge
and ability, so help me Creator.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and
Publish that this document and tangible medium is hereby absolutely and duly affirmed, authorized, declared, stated,
made, issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-a uthorized, re-declared, re-
stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected,
protected and secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without

Page 12 of 13                             (\w-
                                        fil
Certified true, accurate and complete _ ....""'--"---
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 34 of 45
recourse, without prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by,
and under, the Laws of the Creator, under the Laws of Creation .

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the Eighth day of February, in the Year of my Lord Jesus Christ two thousand nineteen.


Heir of the Creator, Real- woman, Living Soul, Secured Party, Holder-in-Due-Course, Real -Party-in-Interest, Granter,
Bailor, Administrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
claimed, reserved and exercised, without limitation, without prejudice, without recourse .




Page 13 of 13                            {\ ,/
Certified true, accurate and complete __ti
                                        ..;..__
                                              -\__
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 35 of 45

               Notice and Declaration of Acceptance, Acknowledgement, Claim and Continuance

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice to agent.
Everyone is the manager and dispenser of his own affairs .
Many things pertain not to human laws but to divine jurisdiction.
In whatever manner a thing is constituted, in the same manner it is dissolved.
Plain truth need not be proved.
Words spoken vanish, words written rema in.
The law favors a thing which is of necessity.
The voice of the people is the voice of God.

By these Presents, I, Amanda Lee Thompson, sui juris, being of plenary capacity, character, cond ition, st atus, standing
and responsibility, Beneficiary in fact, Heir of the Creator , under full liability and complete transparency, under the
penalty of false witness, under the laws of the Creator, under the laws of Creation, do hereby Declare, Proclaim and
Publish the following, to w it:

Whereas, I, Amanda Lee Thompson, am an Heir of the Almighty Creator of all that wa s, all that is and all that shall be .

Whereas, I, Amanda Lee Thompson, as an Heir am entitled to my legal, lawful, equitable, spiritual and any and all other
right, interest, title and sha re of Creation .

Therefore, I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally Decla re and Notice
my claim, acceptance and acknowledgment of any and all which the Creator has bestowed upon myself at the moment
of my live Birth on Soil, and thereafter, of His Creation, at any and all places and any and all times for my exclusive use,
disposition, benefit and enjoyment, nunc pro tune, ab initio, in perpetuity, without recourse, without prejudice .

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally Declare and Noti ce my claim,
acceptance, acknowledgement and continuance of the plenary, complete and exclusive legal, lawful, equitable, spiritua l,
un iversal, quantum and any and all other title, share, interest, right, immunity, ownership, control, et cetera, in any and
all natures, shapes, causes, kinds, forms and formats, and any and all variations and combinations thereof, of and in
Creation, without limitation, and will preserve, dispose and protect the same diligently and honorably, for my exclusive
use, disposition, benefit and enjoyment, nunc pro tune, ab initio, in perpetuity, without recourse, without prejudice.

I, Amanda Lee Thompson, do hereby knowingly, will ingly, intelligently and intentionally Declare and Notice my claim,
acceptance, acknowledgment of what was formally refe rred to as "full rights, title, ownership, control and holder-in-
due-course" to any and all fi ctions of law and/or creat ures of the mi nd re lat ing t o, pertaining to, relevant t o and/or
emanating from myself and mine, referenced by various identifiers, abbreviations, numbers and their combinations,
letters and their combinations, derivatives, idem sonans, res identif ier or any equivalent of the aforeme nt ioned and/or
any other legal, financial and managerial form and formats of any nature, shape, cause and kind, and any and all
combinations and variations thereof, most commonly referred to as AMANDA LEE THOMPSON and/or XXX-XX-XXXX and
in any way, shape, form and format realized, effectuated and util ized in the course of life in Creation, al l for my exclusive
use, benefit and enjoyment, nunc pro tune, ab initio, in pe rpetuit y, without recou rse, without prej udice.

I, Amanda Lee Thompson, do hereby know ingly, w illingly, intelligently and intentionally Declare and Notice my claim,
acceptance, acknowledgement, continuing, effectuating and uti lizing t he Admin istrator, and other necessary, Status,
Conditions, Characters, Capacities and Standings, and the duties, responsibilities, authorities, rights, privileges and

Page 1 of 2
                                                                         Certified true, accurate and complete __    A1
                                                                                                                     ___
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 36 of 45

immunities thereof, diligently and honorably, to the best of my knowledge and ability, at all places and all times within
Creation, for my exclusive benefit and enjoyment, nunc pro tune, ab initio, in perpetuity, without recourse, without
prejudice .

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally Declare and Notice that when
acting in the capacities, conditions, characters, status and/or standings of Administrator, and other necessary positions, I
am held personally harmless, never personally liable for the aforementioned at any place and any time within Creation,
nunc pro tune, ab initio, in perpetuity, without recourse, without prejudice.

 I reserve the right to amend, enhance and/or delete from this document and tangible medium at any time, by explicit
reservation.

Any omission is not a waiver thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the same force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by explicit reservation.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the
foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge
and ability, so help me Creator.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and
Publish that this document and tangible medium is hereby absolutely and duly affirmed, authorized, declared, stated,
made, issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-
stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected,
protected and secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without
recourse, without prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by,
and under, the Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation .

On the Eighth day of February, in the Year of my Lord Jesus Christ, two thousand nineteen.

Heir of the Creator, Real woman, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor,
Bailor, Administrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
claimed, reserved and exercised, without limitation, without prejudice, without recourse .




Page 2 of 2
                                                                        Certified true, accurate and complete _    _./fr
                                                                                                                     ..__"--_
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 37 of 45


                                Notice and Declaration of Cancellation and Revocation

Under, and out of, the authority of absolute necessity.

Notice to agent is Notice to principal, Notice to principal is Notice t o agent.



By these Presents, under full liability and complete transparency, sui juris, under t he Laws of the Creator and the Laws of
Creation, out of, and under, the authority of absolute necessity, being of plenary capacity, character, condition,
standing, status and responsibility, I, Amanda Lee Thompson, do Notice, Declare, Aver, Affirm, Proclaim and Publ ish the
following to wit:

That for fraud, non-disclosure of pertinent facts, lack of authority of the other signatory/party, no meeti ng of the minds,
duress, coercion, threats, lack of consideration and failure to provide the following, to w it : personal identification,
employee id number, valid bond and insurance, valid oath, accommodation agreement authorizing them to present and
represent the former UNITED STATES OF AMERICA and/or STATE OF MASSACHUSETTS, production of the statute,
implementing regulation , state and federal register volume and page number stating I must comply without my consent
and authorizes jurisdiction over a real-man Living Soul, identifying their principal of law, I do hereby Decl are, Notice,
Proclaim and Publish that any and all document(s), paper(s), agreement(s), contract(s), tangible medium(s) and/or
tangible item(s) of any nature, shape, cause, kind, form and format, and any and all variations and combinations
thereof, by and between Amanda Lee Thompson and the former UNITED STATES OF AMERICA and/or STATE OF
MASSACHUSETTS are for the aforementioned causes, CANCELLED, EXTINGUISHED, VOIDED and DISCHARGED, without
dishonor, without limitation, ab initio, nunc pro tune, in perpetuity, Creation-Wide, without recourse, w ithout prejudice.

Further, I, Amanda Lee Thompson, for the aforementioned causes, do hereby RESCIND, REVOKE, CANCEL, VOID and
ANNUL my signature(s) and/or autograph(s) from any and all document(s), paper( s), agreement(s), cont ract(s), tangible
medium(s) and/or tangible item(s) of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, by and/or between Amanda Lee Thompson, and former THE UNITED STATES OF AMERICA and/or
STATE OF MASSACHUSETTS without dishonor, without lim itation, ab initio, nunc pro tune, in perpetuity, without
recourse, w ithout prejud ice, Creation-Wide.

- In all instances of the use of the letter combinations "former THE UNITED STATES OF AMERICA" it sha ll mean the
following, to wit : United States of America aka/dba THE UNITED STATES OF AMERICA aka/dba UNITED STATES aka/dba
United States aka/dba UNKNOWN, foreign entity, trustee, any and all derivatives, appellations, identifiers, numbers and
their combinations, letters and their comb inations, abbreviations, idem sonans and/or al l other legal, fi nancial and
managerial forms and formats of any natu re, shape, cause and kind, and any and all variations and combinations
thereof, any and all corporate, military, commercial, civil, political, social, ecclesiastical and other entities of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all creations and
liabilities by, of, through and from of any nature, shape, cause, kind, form and fo rmat, and any and all variations and
combinations thereof, any and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and
format, and any and all variations and combinations thereof, any and all capacities, characters, conditions, status,
standings, jurisdictions, venues and law forms of any nature, shape, cause, kind, form and format, and any and all
variations and combinations thereof, any and all agents, assigns, successors, princi pals, beneficia ri es, employees,
officers, contractors, franchisees, licensees, members, et cetera, of any nature, shape, cause, kind, form and format, and
any and all variations and combinations thereof, any and all trusts, structu res, hierarchies, systems, networks, regimes
and any and all other limits abd constructs of any nature, shape, cause, kind, form and format, and any and all variations
and combinations thereof, any and all of the aforementioned both known and un known, any and all of t he
aforementioned both perceived and unperceived, and any and all variation s and combinations of the aforementioned,

Page 1 of 3                                   rv(
Certified true, accurate and complete     _W
                                           " --'---
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 38 of 45

without limitation, private for profit entities providing quasi-governmental and other goods and services purporting to
be lawful government, also referred to as defendant.

- In all instances of the use of the letter combinations "STATE OF MASSACHUSETTS" it shall mean the following, to wit:
STATE OF MASSACHUSETTS aka/dba STATE OF MASSACHUSETTS aka/dba MASSACHUSETTS aka/dba MASSACHUSETTS
aka/dba UNKNOWN, foreign entity, trustee, any and all derivatives, appellations, identifiers, numbers and their
combinations, letters and their combinations, abbreviations, idem sonans and/or all other legal, financial and
managerial forms and formats of any nature, shape, cause and kind, and any and all variations and combinations
thereof, any and all corporate, military, commercial, civil, politica l, social, ecclesiastical and other entities of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all creations and
liabilities by, of, through and from of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and
format, and any and all variations and combinations thereof, any and all capacities, characters, conditions, status,
standings, jurisdictions, venues and law fo rms of any nature, shape, cause, kind, form and format, and any and all
variations and combinations thereof, any and all agents, assigns, successors, principals, beneficiaries, employees,
officers, contractors, franchisees, licensees, members, et cetera, of any nature, shape, cause, kind, form and format, and
any and all variations and combinations thereof, any and all trusts, structures, hierarchies, systems, networks, regimes
and any and all other limits and constructs of any nature, shape, cause, kind, form and format, and any and all variations
and combinations thereof, any and all of the aforementioned both known and unknown, any and all of the
aforementioned both perceived and unperceived, and any and all variations and combinations of the aforementioned,
without limitation, private for profit entities providing quasi-governmental and ot her goods and services purporting to
be lawful government, also referred to as defendant.

I reserve the right to amend, enhance and/or delete from this document and tangible medium at anytime, by explicit
reservation.

Any omission is not a waive r thereof.

A copy, facsimile and digital scan are lawfully declared to be, and has the si3me force, affect and effect as, the Original.

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, with plenary finality, by explicit reservation .

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the
foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge
and ability, so help me Creator.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally Affirm, Declare, Proclaim and
Publish that this document and tangible medium is hereby absolutely and duly affirmed, authorized, declared, stated,
made, issued, certified, confirmed, ratified, verified, executed, noticed, re-affirmed, re-authorized, re-declared, re-
stated, re-issued, re-certified, re-confirmed, re-ratified, re-verified and re-noticed, absolutely and duly perfected,
protected and secured in their entirety for all of Creation to rely upon, without limitation, in perpetuity, without
recourse, w ithout prejudice, under the penalties of false witness, to the best of my knowledge and ability, governed by,
and under, the Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.


Page 2 of 3
Certified true, accurate and complete _ _....:..,_..,___
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 39 of 45

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the Eighth day of February, in the Year of my Lord Jesus Christ two thousand nineteen.
Heir of the Creator, Real woman, Living Soul, Secured Party, Holder-in-Due-Course, Real -Party-in-Interest, Grantor,
Bailor, Administrator, Cred itor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
claimed, reserved and exercised, without limitation, without prejudice, without recourse.




Page3of3                                    /'\J(
Certified true, accurate and complete _ _   n-"-_
                                                I _
                Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 40 of 45
                                        Notice and Cognizance Required

Universal Declaration of Human Rights
International Covenant on Civil and Political Rights
Leiber Code
Cestui Que Vie Act of 1666 and all amendments thereto
Constitution for the United States of America c1819
Declaration of Independence c1776
Treaty of Paris 1783
Federal Reserve Act of 1913 and all amendments thereto
Trading with the Enemy Act of 1917
Emergency Banking Relief Act of 1933
Senate Report 93-594
Clearfield Doctrine
21 USC 321(g)
Doctrine of Clean Hands
Executive Orders 6073, 6102, 6111 and 6260
Laws of Virginia published on March 12, 1819
Public Statute Laws of the State of Connecticut 1821
5 USC 903
22 USC 286 et seq.
PUBLIC LAW 94-564
CRS 24-36-104
CRS 24-60-1301(h)
Montevideo Treaty of 1933
26 IRC 165(g)(l)
CRS 39-22-103.5
50 USC
CONGRESSMAN TRAFFICANT Speech CONGRESSIONAL RECORD vol.33 pg 1303
22 USC 611c (l)(iv), 612, 613
RABINOWITZ V KENNEDY 376 U.S. 605, 11 L. Ed. 2d 940
THE BANK OF THE UNITED STATES v PLANTERS BANK OF GEORGIA, 6 L. Ed . (9 Wheat) 244
U.S. V BURR, 309 U.S. 242
CRS 11-60-103
21 USC 5323
18 USC 219, 951
                           nd
American Jurisprudence 2 Edition, sections 71 and 82
The Public Papers and Addresses of FRANKLIN ROOSEVELT, Vol. II, pgs. 18-24
HOME BUILDING & LOAN ASSOCIATION V BLAISDELL 290 U.S. 398
An Act concerning the Rights of American Citizens in foreign States
TREASURY DELEGATION ORDER no . 91
DEPARTMENT OF THE ARMY field manual 1969, FM 41-10, pgs. 1-4, sec. 1-7(b), 1-10{7)(c)(l)
22 USC 284, 286, 287
Ex parte MILLIGAN 71 U.S. 2
31 USC 6700 et seq .
CONGRESSIONAL RECORD May 23, 1933, pgs . 4055-4058
ATKINS et al V US, 556 F 2d 1028, pgs. 1072 and 1074
5 USC 5305 and 5335

Page 1 of 3                                                                                                /Of
                                                                  Certified true, accurate and complete    11 J- -
                                                                                                          -~
                 Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 41 of 45
4 USC 104-113
SPRINGFIELD V KENNY 104 N.E. 2d 65
WHEELING STEEL CORP V FOX U.S. 193, 80 L. Ed. 1143, 56 S. Ct. 773
PUBLIC LAW 89-719
CRS 5-1-106
Handbook of the National Conference of Commissioners on Uniform State Laws 1966 Edition, pgs. 152-5 3
PRESIDENTIAL PROCLOMATION 3972
8 USC 1481
22 USC 611-13
50 USC 781
Research Technical Manua l TM -SW7905.1, pgs. 3,7
PUBLIC LAW 97-280
REORGANIZATION PLAN no . 26
CONGRESSIONAL RECORD, SENATE December 13, 1967, MR. THURMOND
DEPARTMENT OF THE ARMY 1985 Edition FM41-10
26 USC 7701(a)(l)
TREASURY DELEGATION ORDER 150-10
22 USC 611 (c)(iii)
TREASURY DELEGATION ORDER no . 91
22 USC 219
22 USC 951
DEPARTMENT OF THE ARMY Pamphlet 27100-70, Military Law Review vol. 70
PUBLIC LAW 95-147
PUBLIC LAW 101-167
18 USC 219, 951
CINEMA 5 V CINERAMA 528 F2d 1384
EASLY V BROOKLINE TRUST 256 SW 2d 983
US V WOODLY 726 F2d 1328, 751 F2d 1008
COHEN V VIRGINIA 6 wheat 264
US V THROCKMORTON 98 US 61
26 IRC 6103(k)(S)
INTERNAL REVENUE MANUAL section 1132.61, 1100-40.1 through 1100-40.2 1992 Edition
FEDERALIST PAPER# 78
CONGRESSIONAL RECORD October 17, 2001, pgs . H1720- H1725
PRESIDENTIAL PROCLOMATION April 15, 1861
INTERNATIONAL ORGANIZATION IMMUNITIES ACT
5 USC 331-333
22 CFR Foreign Relations 92 .12-92.31
8 USC 1481
NATIONAL EMERGENCIES ACT
INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT
18 USC 1918
CONGRESSIONAL RECORD June 13, 1967, pgs. 15641-15646
15 USC 1-2
PAPAL BULL UNUM SANCTUM c1302
CRUDEN V NEALE 2 N.C. 338, 2 S.E. 70
CITY OF DALLAS V MITCHELL 245 S.W. 944
march 3, 1901 56th congress session 2 31 stat 1189,chapter 56 in sec 1617 at 31 stat 1432

Page 2 of 3
                                                                     Certified true, accurate and complete   ~
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 42 of 45

All of the aforementioned are hereby restated in their entirety, and incorporated herein, as if set forth in full as an
integral part of these instant matters and Creation-Wide Record.




Page 3 of 3
                                                                         Certified true, accurate and complete   _ Ir[
                                                                                                                   __.___
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 43 of 45
                                                        Reservation

Notice to agent is Notice to principal, Notice to principal is Notice to agent;

Any and all documents, papers, writings, digital data, tangible med iums and tangible items made and executed by
Amanda Lee Thompson, are hereby restated in their entirety, and incorporated herein, as if set forth in full as an integral
part of these matters and Creation Wide Public Record for all of Creation to rely upon;

Any and all documents, papers, writings, digital data, tangible medium s and tangible items filed and/or submitted into
Case Name (ID) ALLEN (3506021), Docket number FR15D0058DR, and Docket number FR03W0078PA1, re hereby
restated in their entirety, and incorporated herein, as if set forth in full as an integral part of these matters and Creation-
Wide Public record for all of Creation to rely upon;

Any and all digital data discs and/or other tangible mediums and items, whether fi led now or in the futu re, are hereby
restated in their entirety, and incorporated herein, as if set forth in full as an integral part of these matters and Creation-
Wide Public Record for all of Creation to rely upon;

Mandatory Notice and Cognizance is hereby restated in its entirety, and incorporated herein, as if set forth in full as an
integral part of these matters and Creation-Wide Public Record for all Creation to rely upon;

Notice and Declaration of Acceptance, Acknowledgement, Claim and Cont inuance is hereby restated in its entirety, and
incorporated herein, as set forth in full as an integral part of these matters and Creation-Wide Public Record for all of
Creation to rely upon;

Notice and Declaration of Cancellation and Revocation is hereby restated in its entirety, and incorporated herein, as set
forth in full as an integral part of these matters and Creation-Wide Public Record for all of Creation to re ly upon;

Declaration, Notice and Will and Word of Truth, Facts and Negative Averment is hereby restated in its entirety, and
incorporated herein, as set forth in full as an integral part of these matters and Creation-Wide Public Record for all of
Creation to rely upon;

Will and Word of the Creator also known as Holy Bible, and any and all versions and/or t ranslations the reof, are hereby
restated in their entirety, and incorporated herein, as set forth in full as an integral part of these matters and Creation-
Wide Public Record for all of Creation to rely upon;

Authorities, enclosed herein, are hereby restated in its entirety, and incorporated herein, as set forth in full as an
integral part of these matte rs and Creation-Wide Public Record for all of Creation to rely upon;

I, Amanda Lee Thompson, do hereby give present, past and future notice of corrections of any manual and/or
automated filing systems and procedures which alter, or attempt to alter, unlawfully or not, my real -ma n Living Soul
Heir and Beneficiary capacities, conditions, characters, status, standings and/or my Lawful Jurisd iction, Venue and Law
Form, without limitation, ab initio, nunc pro tune, in perpetuity, without recourse, without prejudice;

I, Amanda Lee Thompson, do hereby give present, past and future notifi cations of corrections of any manual and/or
automated filing systems and procedures which alter, or attempt t o alter, unlawfully or not, the defendants and/or their
status, standings, capacities, characters, conditions in any way, shape, form and/or facet, without limitation, ab initio,
nunc pro tune, in perpetuity, without recourse;




Page 1 of3
Certified true, accurate and complete _ ___.
                                             cm
                                          11.!_
                                             ___
                   Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 44 of 45
- In all instances of the use of the letter combinations "former THE UNITED STATES OF AMERICA" it shall mean the
following, to wit: United States of America aka/dba THE UNITED STATES OF AMERICA aka/dba UNITED STATES aka/dba
United States aka/dba UNKNOWN, foreign entity, trustee, any and all derivatives, appellations, identifiers, numbers and
their combinations, letters and their combinations, abbreviations, idem sonans and/or all other legal, financial and
managerial forms and formats of any nature, shape, cause and kind, and any and all variations and combinations
thereof, any and all corporate, military, commercial, civil, political, social, ecclesiastical and other entities of any nature,
shape, cause, kind, form and format, and any and all variations and combinations thereof, any and all creations and
liabilities by, of, through and from of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and
format, and any and all variations and combinations thereof, any and all capacities, characters, conditions, status,
standings, jurisdictions, venues and law forms of any nature, shape, cause, kind, form and format, and any and all
variations and combinations thereof, any and all agents, assigns, successors, principals, beneficiaries, employees,
officers, contractors, franchisees, licensees, members of any nature, shape, cause, kind, form and format, and any and
all variations and combinations thereof, any and all trusts, structures, hierarchies, systems, networks, regimes and any
and all other limits and constructs of any nature, shape, cause, kind, form and format, and any and all variations and
combinations thereof, any and all of the aforementioned both known and unknown, any and all of the aforementioned
both perceived and unperceived, and any and all variations and combinations of the aforementioned, without limitation,
private for profit entities providing quasi-governmental and other goods and services purporting to be lawful
government, also referred to as defendant.

- In all instances of the use of the letter combinations "STATE OF MASSACHUSETTS" it shall mean the fol lowing, to wit:
State of Massachusetts aka/dba STATE OF MASSACHUSETTS aka/dba Massachusetts aka/dba MASSACHUSETTS aka/dba
UNKNOWN, foreign entity, t rustee, any and all derivatives, appellations, identifiers, numbers and their combinations,
letters and their combinations, abbreviations, idem sonans and/o r all other lega l, fi nancial and managerial forms and
formats of any nature, shape, cause and kind, and any and all variations and combinations thereof, any and all
corporate, military, commercial, civil, political, social, ecclesiastica l and other entities of any nature, shape, cause, kind,
form and format, and any and all variations and combinations thereof, any and all creations and liabilities by, of, through
and from of any nature, shape, cause, kind, form and format, and any and all variations and combinations thereof, any
and all political subdivisions and instrumentalities of any nature, shape, cause kind, form and format, and any and all
variations and combinations thereof, any and all capacities, chara cters, condition s, status, standings, jurisdictions,
venues and law forms of any nature, shape, cause, kind, form and format, and any and all variations and combinations
thereof, any and all agents, assigns, successors, principals, beneficiaries, employees, officers, contractors, franchisees,
licensees, members of any nature, shape, cause, kind, form and format, and any and all variations and combinations
thereof, any and all trusts, structures, hierarchies, systems, networks, regimes and any and all other lim its and
constructs of any nature, shape, cause, kind, form and format, and any and all variations and combinations thereof, any
and all of the aforementioned both known and unknown, any and all of the aforementioned bot h perceived and
unperceived, and any and all variat ions and combination s of the afo rementioned, without li mitation, private for profit
entities providing quasi-governmental and other goods and services purporting to be lawful government, also referred
to as defendant.

Any omission of any possible issue, matter, right, defense, process and/or procedure, or any other term of art
describing, demonstrating and/or util ized to mean t he same, is explicitly reserved .

Any omission is not a waive r thereof.

A copy, facsimile and digital scan are lawfully declared t o be, and has the same fo rce, affect and effect as, the Origina l.




Page2of3
 Certified true, accurate and complete _ _fil
                                               d
                                          ....,..._.___
                  Case 3:19-mc-93006-MGM Document 1 Filed 02/08/19 Page 45 of 45
Amanda Lee Thompson , is not a guarantor, acceptor, accommodating party, debtor, surety or any other term of art
describing, demonstrating and/or utilized to mean the same, to and/or for anything Creation-Wide, by the explicit
notice.

I reserve the right to amend, enhance and/or delete from this document and writing at any time and any place the need
arises, by explicit reservation .

I reserve the right to define all words and letter combinations contained herein; and further, reserve the right to
interpret and construct the intent thereof, will full finality, by explicit reservation.

I, Amanda Lee Thompson, do hereby knowingly, willingly, intelligently and intentionally declare and affirm that the
foregoing is true, accurate and complete, the truth, whole truth and nothing but the truth, to the best of my knowledge
and ability, so help me Creator.

I, Amanda Lee Thompson, under full liability and complete transparency, do hereby knowingly, willingly, intelligently
and intentionally Affirm, Declare, Proclaim and Publish that this set of documents and tangible mediums are hereby
absolutely and duly affirmed, authorized, declared, stated, made, issued, certified, confirmed, ratified, verified,
executed, noticed, re-affirmed, re-authorized, re -declared, re-stated, re-issued, re-certified, re-confirmed, re-ratified, re-
verified and re-noticed, absolutely and duly perfected, protected and secured in their entirety for all of Creation to rely
upon, without limitation, in perpetuity, without recourse, without prejudice, under the penalties of false witness, to the
best of my knowledge and ability, governed by, and under, the Laws of the Creator, under the Laws of Creation.

Hereunto I have set my Hand and knowingly, willingly, intelligently and intentionally caused my autograph to become
affixed hereto.

Executed in Creation, by, under and pursuant to the Laws of the Creator and the Laws of Creation.

On the Eighth day of February, in the Year of my Lord Jesus Christ, two thousand nineteen.

Heir of the Creator, Real -Woman, Living Soul, Secured Party, Holder-in-Due-Course, Real-Party-in-Interest, Grantor,
Bailor, Administrator, Creditor, Custodian, Beneficiary; All rights, privileges, freedoms and immunities are hereby
claimed, reserved and exercised, without limitation, without prejudice, without recourse.




Page3of3                                       ,d                                    LOUISE M, HAMEL
Certified true, accurate and complete __jJ_j___                           ~            Notary Public

                                                                        @      Commonwealth of Mauachuietb
                                                                                  My Commluion lxpirH
                                                                                   September 27, 2024
